 

Exhibit 10.11

 

COMMERCIAL LEASE

 

This Lease, dated this 28th day of September, 2017, is by and between West Glen
Development I, LLC, a Minnesota limited liability company (“Landlord”), and
Celcuity, LLC, a Minnesota limited liability company (hereinafter referred to as
“Tenant”).

 

DEFINITIONS:

 

"Property"—That certain real property located in the City of Plymouth (the
“City”), County of Hennepin and State of Minnesota and legally described on
Exhibit A attached hereto and made a part hereof, including all buildings and
site improvements located thereon.

 

"Building"—That certain office/warehouse building containing approximately
83,121 square feet located upon the Property and commonly described as West Glen
Development I, located at 16305 – 36th Avenue North, Plymouth, Minnesota 55446.

 

"Premises"—That certain portion of the Building designated as Suite 100,
totaling approximately 16,313 square feet, consisting of approximately 14,718
square feet of office space and approximately 1,555 square feet of warehouse
space shown as on Exhibit B, and 40 square feet of shared mechanical space as
measured from the outside walls of the Premises to the center of the partition
wall. The Premises include a non-exclusive license for access to, and use of,
Common Areas, as hereinafter defined, and all licenses and easements appurtenant
to the Premises.

 

"Common Areas"—The areas to be used for the non-exclusive use by Tenant and
other tenants in the Building, including, but not limited to, corridors,
lavatories, driveways, truck docks, parking lots and landscaped areas. Subject
to reasonable rules and regulations promulgated by Landlord attached hereto and
made a part hereof as Exhibit C, the Common Areas are hereby made available to
Tenant and its employees, agents, customers, and invitees for reasonable use in
common with other tenants, their employees, agents, customers and invitees.

 

WITNESSETH:

 

1.TERM:

 

For and in consideration of the rents, terms, provisions and covenants herein
contained, Landlord hereby lets, leases and demises to Tenant, the Premises for
the term of 36 months commencing May 1, 2018 (hereinafter called the
“Commencement Date”) and expiring the 36 months thereafter (sometimes called the
“Expiration Date”), unless sooner terminated as hereinafter provided (the
“Term”).

 

2.BASE RENT:

 

Landlord reserves and Tenant shall pay to Landlord, the rent designated in
Article 42 of the attached Addendum, payable in advance without notice, offset,
deduction or demand, in equal monthly installments as set forth in the Addendum,
commencing on the Commencement Date and continuing on the first day of each and
every month thereafter for the next succeeding months during the Term (the “Base
Rent”) or any extension or renewal thereof. In the event the Commencement Date
falls on a date other than the first of a month, or the Expiration Date falls on
a date other than the last of the month, Base Rent for that month shall be
prorated and adjusted accordingly.

 

1 

 

 

3.ADDITIONAL RENT:

 

Tenant shall pay to Landlord throughout the Term of this Lease the following
(“Additional Rent”):

 

a.       Tenant shall pay a sum equal to 19.56% of the Real Estate Taxes. The
term “Real Estate Taxes” shall mean all real estate taxes, fees, charges and
assessments, general and special, and any taxes in lieu thereof, which become
due or payable against or upon the Building or the Property of which the
Premises are a part. All attorneys’ fees and other costs and expenses incurred
by Landlord during negotiation for or contests of the amount of Real Estate
Taxes shall be included in the term “Real Estate Taxes.” Tenant, in addition to
all other payments to Landlord by Tenant required hereunder, shall pay to
Landlord, in each year during the Term of this Lease and any extension or
renewal thereof, Tenant's proportionate share of Real Estate Taxes. Any tax year
commencing during any lease year shall be deemed to correspond to such lease
year. In the event the taxing authorities include in such real estate taxes and
assessments the value of any improvements made by Tenant, or of machinery,
equipment, fixtures, inventory or other personal property or assets of Tenant,
then Tenant shall pay all the taxes attributable to such items in addition to
its proportionate share of said Real Estate Taxes. A copy of the tax statement
submitted by Landlord to Tenant shall be sufficient evidence of the amount of
Real Estate Taxes assessed or levied against the Property of which the Premises
are a part. Where any Real Estate Taxes may be paid in annual installments, only
the amount of the annual installment levied in such year will be included within
the computation of Real Estate Taxes for such year. In the case of general or
special assessments, regardless of whether Landlord elects to pay the
assessments in installments, Tenant’s share of such assessments shall be
computed as if Landlord has elected to pay the same in installments over the
longest period allowed by applicable law, and only those installments (or
partial installments) attributable to installment periods (or partial periods)
falling within the Lease Term shall be included in Real Estate Taxes.

 

b.       Tenant shall pay a sum equal to 19.56% of the annual aggregate
Operating Expenses incurred by Landlord in the operation, maintenance and repair
of the Building and Property during the Term of this Lease and any renewals or
extensions thereof. The term “Operating Expenses” shall include but not be
limited to all payments by Landlord for maintenance, repair, operation,
replacement and care of all Common Areas (including common area utilities and
lighting), mechanical rooms, common area plumbing, roofs, parking and landscaped
areas, signs, snow removal, non-structural repair and maintenance of the
exterior of the Building, insurance premiums, management fee (not to exceed 5%
of gross building revenue), wages and fringe benefits of personnel employed for
such work, costs of equipment purchased and used for such purposes, and the cost
or portion thereof properly allocable to the Property (amortized in accordance
with GAAP standards together with the interest at the rate of ten percent (10%)
per annum on the unamortized balance) of any capital improvements made to the
Building by Landlord after the Base Year which result in a reduction of
Operating Expenses or made to the Building by Landlord after the date of this
Lease that are required under any governmental law or regulation that was not
applicable to the Building at the time it was constructed or that are required
by the insurer under any insurance policy carried on the Property and Building
by Landlord. Operating Expenses shall also include a yearly capital reserve to
be held in a segregated account until and for the use of replacement of black
topped surfaced driveway and parking areas and Building mechanical equipment
when needed. The amount of such reserve shall be determined by reasonable
accounting and building management purposes. Notwithstanding anything in this
Lease to the contrary, Operating Expenses in which Tenant is to share under this
Lease shall not include (i) costs for which Landlord is reimbursed by insurance
or otherwise compensated by third parties, (ii) costs which are to be
capitalized in accordance with GAAP (except as expressly provided in this
paragraph); (iii) leasing commissions, leasing fees or advertising fees, (iv)
attorneys' fees for enforcing leases against other tenants, (v) costs directly
billed to other tenants; (vi) repairs necessitated by the negligent acts or
willful omissions of Landlord, its employees, agents or contractors, (vii)
improvements, repairs and replacements within the premises of another tenant
within the Building; (viii) depreciation; (ix) interest, on debt or amortization
on any mortgage or mortgages encumbering the Property; (x) Landlord's general
overhead; (xi) repairs or replacements covered by warranties or guaranties to
the extent of service or payment thereunder; (xii) executive salaries or
salaries of service personnel to the extent that such executives or service
personnel perform services other than in connection with the management,
operation, repair or maintenance of the Building or Common Areas; (xiii) any
charges that would result in Landlord collecting in excess of one hundred
percent (100%) of all Operating Expenses; (xiv) costs relating to or in
connection with the presence of Hazardous Materials on, in, under, migrating to
or from the Premises or Property; and (xv) management fees (in excess of 5% of
gross building revenue).

 

2 

 

 

For purposes of this Article, Tenant’s “pro rata share” or “proportionate share”
shall be determined on the same ratio as the total square feet in the Premises
bears to the total square feet in the Building. Landlord may at any time
designate a fiscal year in lieu of a calendar year or visa versa and in such
event, at the time of such change, there may be a billing for the year which is
less than twelve (12) calendar months. Landlord reserves, and Tenant hereby
assigns to Landlord, the sole and exclusive right to contest, protest and
petition for review, or otherwise seek a reduction in Real Estate Taxes.

 

The payment of the sums set forth in this Article 3 shall be in addition to the
Base Rent payable pursuant to Article 2 of this Lease. All sums due hereunder as
Additional Rent shall be due and payable within thirty (30) days of delivery of
written certification by Landlord setting forth the computation of the amount
due from Tenant. In the event the Term shall begin or expire at any time during
the calendar year, Tenant shall be responsible for his pro-rata share of Real
Estate Taxes and Operating Expenses during the Term of this Lease and/or
occupancy time.

 

Prior to commencement of the Term of this Lease, and prior to the commencement
of each calendar year thereafter commencing during the Term of this Lease or any
renewal or extension thereof, Landlord may estimate for each calendar year (i)
the total amount of Real Estate Taxes; (ii) the total amount of Operating
Expenses; (iii) Tenant's share of Real Estate Taxes for such calendar year; (iv)
Tenant's share of Operating Expenses for such calendar year; and (v) the
computation of the annual and monthly Rent payable during such calendar year as
a result of increases or decreases in Tenant's share of Real Estate Taxes and
Operating Expenses. Said estimates will be in writing and will be delivered or
mailed to Tenant.

 

The amount of Tenant's share of Real Estate Taxes and Operating Expenses for
each calendar year, so estimated, shall be payable as Additional Rent by Tenant,
without offset, deduction or demand, in equal monthly installments, in advance,
on the first day of each month during such calendar year at the option of
Landlord. In the event that such estimate is delivered to Tenant before the
first day of January of such calendar year, said amount, so estimated, shall be
payable as Additional Rent in equal monthly installments, in advance, on the
first day of each month during such calendar year. In the event that such
estimate is delivered to Tenant after the first day of January of such calendar
year, said amount, so estimated, shall be payable as Additional Rent in equal
monthly installments, in advance, on the first day of each month over the
balance of such calendar year, with the number of installments being equal to
the number of full calendar months remaining in such calendar year.

 

Upon completion of each calendar year during the Term of this Lease or any
renewal or extension thereof, Landlord shall cause its accountants to determine
the actual amount of the Real Estate Taxes and Operating Expenses payable in
such calendar year and Tenant's share thereof and deliver a written
certification of the amounts thereof to Tenant. If Tenant has underpaid its
share of Real Estate Taxes or Operating Expenses for such calendar year, Tenant
shall pay the balance of its share of same within ten (10) business days after
the receipt of such statement. If Tenant has overpaid its share of Real Estate
Taxes or Operating Expenses for such calendar year, Landlord shall either (i)
refund such excess, or (ii) credit such excess against the most current monthly
installment or installments due Landlord for its estimate of Tenant's share of
Real Estate Taxes and Operating Expenses for the next following calendar year. A
pro rata adjustment shall be made for a fractional calendar year occurring
during the term of the Lease or any renewal or extension thereof based upon the
number of days of the term of the Lease during said calendar year as compared to
three hundred sixty-five (365) days and all additional sums payable by Tenant or
credits due Tenant as a result of the provision of this Article 3 shall be
adjusted accordingly.

 

3 

 

 

c.        Landlord shall keep reasonably detailed records of all Operating
Expenses and Real Estate Taxes for a period of at least three (3) years. Not
more frequently than once in every 12-month period and after at least twenty
(20) days' prior written notice to Landlord, Tenant shall be permitted to review
or audit the records of the Operating Expenses and Real Estate Taxes either
directly or through agents. If Tenant exercises its review or audit rights as
provided above, Tenant shall conduct any inspection at a reasonable time and in
a manner so as not to unduly disrupt the conduct of Landlord's business. Any
such inspection by Tenant shall be for the sole purpose of verifying the
Operating Expenses and/or Real Estate Taxes. Any shortfall or excess revealed
and verified by Tenant's audit shall be paid to the applicable party within
thirty (30) days after that party is notified of the shortfall or excess to the
extent such overage or shortfall has not previously been adjusted pursuant to
this Lease. If Tenant's inspection of the records for any given calendar year or
partial calendar year reveals that Tenant was overcharged for Operating Expenses
or Real Estate Taxes by an amount of greater than four percent (4%), or if any
overcharge was due to intentional fraudulent or grossly negligent conduct by
Landlord, then, Landlord shall reimburse Tenant for the reasonable costs of the
review or audit.

 

4.COVENANT TO PAY RENT:

 

The covenants of Tenant to pay the Base Rent and the Additional Rent are each
independent of any other covenant, condition, provision or agreement contained
in this Lease (together Base Rent and Additional Rent shall sometimes be
referred to as “Rent”). All Rent is payable to Landlord at 3600 Holly Lane
North, Suite 100, Plymouth, MN 55447. No receipt or acceptance by Landlord from
Tenant of less than the monthly Rent herein stipulated shall be deemed to be
other than a partial payment on account for any due and unpaid stipulated Rent;
no endorsement or statement on any check or any letter or other writing
accompanying any check or payment of Rent to Landlord shall be deemed an accord
and satisfaction, and Landlord may accept and negotiate such check or payment
without prejudice to Landlord’s rights to recover the remaining balance of such
unpaid Rent or pursue any other remedy provided in this Lease.

 

5.UTILITIES:

 

Landlord shall provide mains and conduits to supply water, gas, electricity and
sanitary sewage to the Property. Tenant shall pay, when due, directly to the
appropriate provider, all charges for sewer usage or rental, garbage disposal,
trash or refuse removal, water, electricity, gas, fuel oil, L.P. gas, telephone
and/or other utility services or energy source separately metered and furnished
to the Premises during the Term of this Lease, or any renewal or extension
thereof, together with any related installation or connection charges or
deposits (“Utility Costs”). If additional costs are required to separately meter
the Premises it will be at Landlord's sole cost and expense. If any services or
utilities furnished to the Premises are jointly metered with other premises,
Landlord will make a commercially reasonable determination of Tenant’s
proportionate share of such Utility Costs and Tenant, within ten (10) days
following Tenant’s receipt of an invoice therefore, shall pay such share to
Landlord as Additional Rent. If Landlord elects to furnish any of the foregoing
utility services or other services furnished or caused to be furnished to
Tenant, then the rate charged by Landlord shall not exceed the rate Tenant would
be required to pay to a utility company or service company furnishing any of the
foregoing utilities or services. The charges thereof shall be deemed Additional
Rent in accordance with Article 3. Landlord shall not be liable for, and Tenant
shall not be entitled to any abatement or reduction of Base Rent or Additional
Rent by reason of Landlord’s failure to furnish any of the foregoing utilities,
when such failure is caused by accident, breakage, repairs (including
replacements), strikes, lockouts or other labor disturbances or labor disputes
of any character, or for any other causes not attributable to Landlord.

 

4 

 

 

6.CARE AND REPAIR OF PREMISES:

 

Tenant shall, at all times throughout the Term of this Lease, including renewals
and extensions, and at its sole expense, keep and maintain the Premises in a
clean, safe, sanitary and first class condition and in compliance with all
applicable laws, codes, ordinances, rules and regulations. Tenant's obligations
hereunder shall include but not be limited to the maintenance, repair and
replacement, if necessary, of mechanical, heating and air conditioning fixtures,
equipment, and systems; all lighting and electrical systems; all plumbing
fixtures and equipment; any and all other fixtures, motors and machinery; all
interior walls, partitions, doors and windows, including the regular painting
thereof; all exterior entrances, windows, doors, garage doors, docks and dock
levelers, bumpers and seals, and the replacement of all broken glass; and all
interior walls, columns, floors and doors of the trash enclosures. When used in
this provision, the term "repairs" shall include replacements or renewals when
necessary, and all such repairs made by Tenant shall be equal in quality and
class to the original work. The Tenant shall keep and maintain all portions of
the Premises, trash enclosures and the sidewalk and areas adjoining the same in
a safe, clean and orderly condition, free of accumulation of dirt and rubbish.
Tenant shall be responsible for the prompt removal of snow, ice and other
hazardous conditions accumulating or occurring on the sidewalks and walkways
between the Premises and parking areas. Maintenance of the HVAC shall
specifically include the reasonable cost of quarterly inspections performed by
Landlord's own engineers or by an independent mechanical contractor who shall be
contracted for by Landlord.  In either event, said cost shall be included by
Landlord in Operating Expenses under Article 3 of this Lease Agreement and
Landlord warrants that any such cost will be reasonable and competitive. 

 

If Tenant fails, refuses or neglects to maintain or repair the Premises as
required in this Lease after written notice shall have been given to Tenant, in
accordance with Article 33 of this Lease, Landlord may, at its option, make such
repairs without liability to Tenant for any loss or damage that may accrue to
Tenant's merchandise, fixtures or other property or to Tenant's business by
reason thereof, and upon completion thereof, Tenant shall pay to Landlord all
costs plus 10% of overhead incurred by Landlord in making such repairs upon
presentation to Tenant of a bill therefore.

 

Landlord shall repair, at its expense, the structural portions of the Building,
provided however where structural repairs are required to be made by reason of
the acts of Tenant, the costs thereof shall be borne by Tenant and payable by
Tenant to Landlord upon demand.

 

Landlord shall be responsible for all outside maintenance of the Premises,
including grounds, parking areas and outside areas around trash enclosures. All
such maintenance which is the responsibility of Landlord shall be provided as
reasonably necessary to the comfortable use and occupancy of Premises during
business hours, except Saturdays, Sundays and holidays, upon the condition that
Landlord shall not be liable for damages for failure to do so due to causes
beyond its control. Landlord shall ensure access to the Premises, including
timely snow removal all days.

 

7.SIGNS:

 

Any sign, lettering, picture, notice or advertisement installed on or in any
part of the Property and visible from the exterior of the Building, or visible
from the exterior of the Premises, must be approved in advance by Landlord and
the City and installed at Tenant's expense. In the event of a violation of the
foregoing by Tenant, Landlord may remove the same without notice and without any
liability and may charge the expense incurred for such removal to Tenant. Tenant
agrees to comply with the sign criteria of the City and the sign criteria
attached here to as Exhibit E. Tenant agrees to maintain its signage in good
repair, and to hold Landlord harmless from any loss, cost or damages resulting
from the erection, existence, maintenance or removal of the signage.

 

5 

 

 

8.ALTERATIONS:

 

Tenant will not make any alterations, repairs, installations, additions or
improvements in or to the Premises, or add, disturb or in any way change any
plumbing, wiring, life/safety or mechanical systems, locks, or structural
portions of the Building (for purposes of this Article 8, any of the foregoing
being referred to as “Alterations”) without the prior written consent of the
Landlord as to the character of the Alterations, the manner of doing the
Alterations, and the contractor(s) doing the Alterations. Such consent shall not
be unreasonably withheld or delayed if such Alterations are required of Tenant
or is the obligation of Tenant pursuant to this Lease. As a condition to
Landlord’s consent to the Alterations proposed by Tenant, Landlord may impose
reasonable conditions with respect thereto as Landlord deems appropriate,
including, without limitation, requiring Tenant to furnish surety performance
and/or payment bonds or other security for the payment of all costs incurred in
connection with such Alterations, insurance against liabilities that may arise
out of such Alterations, plans and specifications approved by Landlord and
permits necessary for such Alterations. If such Alterations are performed by
contractor(s) not retained by Landlord, Tenant shall upon completion of such
Alterations, (i) deliver to Landlord evidence that payment for all such
Alterations have been made by Tenant, including contractors’ affidavits and full
and final mechanic’s lien waivers and (ii) pay to Landlord a construction
supervision fee of five percent (5%) of the total cost of such Alterations, but
in no event less than $500.00 to reimburse Landlord for the costs incurred by
its construction manager in inspecting and supervising such Alterations
(provided, however, that the construction supervision fee for minor Work
approved by Landlord with a total cost less than $1,000.00 shall be charged at
$101.00 per hour). All such Alterations shall be done in a good and workmanlike
manner using quality materials and shall comply with all applicable governmental
laws, ordinances, rules and regulations. Tenant agrees to indemnify and hold
Landlord free and harmless from any liability, loss, cost, damage or expense
(including attorney’s fees) by reason of any of such Alterations. The provisions
of Article 18 of this Lease Agreement shall apply to all Alterations performed
under this Article 8. All Alterations to the Premises made by Tenant shall at
the option of Landlord become the property of Landlord and shall be either
removed by Tenant at Tenant's sole cost or surrendered to Landlord upon the
termination of this Lease Agreement, provided, however, this clause shall not
apply, and Tenant shall retain title and rights to all, to movable equipment,
whiteboard, artwork, audio visual equipment and industrial and other property or
machinery mounted or secured to the Premises, or furniture owned by Tenant which
may be removed by Tenant at the end of the Term of this Lease Agreement if
Tenant is not then in default. Landlord shall provide Tenant with notice of
Tenant's obligation to remove any such Alteration at the end of the Lease Term
at the time that Landlord grants consent to such Alteration. If Landlord does
not notify Tenant that Tenant is obligated to remove such Alteration, such
Alteration may be removed at Tenant's option, as provided in Article 25 hereof.

 

9.POSSESSION:

 

Except as otherwise provided, Landlord shall deliver possession of the Premises
with any tenant improvements thereto substantially completed on or before the
Commencement Date, but delivery of possession prior to such Commencement Date
shall not affect the Expiration Date of this Lease. Time is of the essence.
Failure of Landlord to deliver possession of the Premises by the Commencement
Date due to any cause beyond the reasonable control of Landlord, including,
without limitation, a holding over by a prior tenant, labor or material
shortages, strikes, casualty loss, acts of God or failure by the City to timely
approve any plans or issue a building permit (any of the foregoing being
hereafter referred to as an “Excused Delay”), shall automatically postpone the
Commencement Date and shall extend the Expiration Date accordingly, and Tenant
may continue its occupancy of Suite 450 of the Building during the period of any
such delay. The Rent herein reserved shall commence on the first day of the
Term, provided, however, in the event of any occupancy by Tenant prior to the
beginning of the Term, such occupancy shall in all respects be the same as that
of a tenant under this Lease, and the Rent shall commence as of the date that
Tenant enters into such occupancy of the Premises. Provided further, that if
Landlord shall be delayed in delivery of the Premises to Tenant due to Tenant's
failure to timely deliver any plans to Landlord or make any required deposit,
changes in or additions to plans or tenant improvements made at the request of
Tenant or any other delay caused by Tenant or any of its contractors, agents or
employees, or by Tenant's failure to pay for the costs of the tenant
improvements in excess of any tenant improvement allowance and any deposit (any
of the foregoing being hereafter referred to as a “Tenant Delay”), then in such
case Tenant’s obligation to pay Rent shall be accelerated by the number of days
of such Tenant Delay. Prior to the commencement of the Term, Landlord shall have
no responsibility or liability for loss or damage to trade fixtures or equipment
installed or left on the Premises. By occupying the Premises as a tenant, or to
install trade fixtures or equipment, or to perform finishing work, Tenant shall
be conclusively deemed to have accepted the same and to have acknowledged that
the Premises are in the condition required by this Lease, except for any items
for which Tenant has given Landlord a detailed, written list within thirty (30)
days of Tenant's first occupancy of the Premises. Should the commencement date
of the Term of this Lease occur for any reason on a day other than the first day
of the calendar month, then in that event solely for the purposes of determining
the Expiration Date of the Term of this Lease, the Term shall be deemed to have
commenced on the first (1st) day of the calendar month immediately following.
Following Tenant's occupancy of the Premises and within ten (10) days of
Landlord’s request, Landlord and Tenant shall execute a ratification agreement
which shall set forth the final commencement and expiration dates of the Term,
shall acknowledge the Base Rent, the square footage of the Premises (office
space and warehouse, shared mechanical space), delivery of the Premises in the
condition required by this Lease Agreement and shall include such other matters
as Landlord may reasonably request (hereafter the “Ratification Agreement”). A
draft of the Ratification Agreement is attached hereto as Exhibit F.

 

6 

 

 

10.SECURITY AND DAMAGE DEPOSIT:

 

Tenant, contemporaneously with the execution of this Lease, has deposited with
Landlord the sum of Twenty-Two Thousand Eight and 96/100 Dollars ($22,008.96),
receipt of which is acknowledged hereby by Landlord, which deposit is to be held
by Landlord, without liability for interest, as a security and damage deposit
for the faithful performance by Tenant during the Term hereof, or any renewal or
extension thereof (the “Security Deposit”). Prior to the time when Tenant shall
be entitled to the return of the Security Deposit, Landlord may commingle the
Security Deposit with Landlord's own funds and use the Security Deposit for such
purpose as Landlord may determine. In the event Tenant fails to keep and perform
any of the terms, covenants and conditions of this Lease to be kept and
performed by Tenant, then Landlord, either with or without terminating this
Lease may (but shall not be required to) apply such portion of the Security
Deposit as may be necessary to compensate or repay Landlord for all losses or
damages sustained or to be sustained by Landlord due to such breach on the part
of Tenant, including, but not limited to overdue and unpaid Rent, any other sum
payable by Tenant to Landlord pursuant to the provisions of this Lease, damages
or deficiencies in the reletting of Premises, and reasonable attorney's fees
incurred by Landlord. Should the entire Security Deposit or any portion thereof,
be appropriated and applied by Landlord, in accordance with the provisions of
this paragraph, Tenant upon written demand by Landlord, shall remit forthwith to
Landlord a sufficient amount of cash to restore the Security Deposit to the
original sum deposited, and Tenant's failure to do so within five (5) days after
receipt of such demand shall constitute a breach of this Lease. The Security
Deposit shall be returned to Tenant, less any depletion thereof as the result of
the provisions of this paragraph, at the end of the Term of this Lease or any
renewal or extension thereof, or upon the earlier termination of this Lease.
Tenant shall have no right to anticipate return of the Security Deposit by
withholding any amount required to be paid pursuant to the provisions of this
Lease or otherwise. Tenant understands that its potential liability under this
Lease is not limited to the amount of the Security Deposit. Use of the Security
Deposit by Landlord shall not constitute a waiver, but is in addition to any
other remedies available to Landlord under this Lease and under law.

 

In the event Landlord shall sell the Property, or shall otherwise convey or
dispose of its interest in this Lease, Landlord may assign the Security Deposit
or any balance thereof to Landlord's assignee, whereupon Landlord shall be
released from all liability for the return or repayment of the Security Deposit
and Tenant shall look solely to the said assignee for the return and repayment
of the Security Deposit. The Security Deposit shall not be assigned or
encumbered by Tenant without such consent of Landlord, and any assignment or
encumbrance without such consent shall not bind Landlord. In the event of any
rightful and permitted assignment of this Lease by Tenant, the Security Deposit
shall be deemed to be held by Landlord as a deposit made by the assignee, and
Landlord shall have no further liability with respect to the return of the
Security Deposit to Tenant.

 

7 

 

 

11.USE:

 

The Premises shall be used and occupied by Tenant solely for the purposes of
general office, lab, warehouse and other related ancillary uses and such use by
Tenant shall at all times be in full compliance with all applicable laws,
ordinances and governmental regulations affecting the Building and Property and
subject to the reasonable rules and regulations of Landlord set forth on Exhibit
C. Tenant agrees not to commit or permit any act to be performed on the Premises
or any omission to occur which will be in violation of any statute, regulation,
or ordinance of any governmental body or which will increase the insurance rates
on the Building or which will be in violation of any insurance policy carried on
the Building by Landlord. Tenant, at its expense, shall comply with all
governmental laws, ordinances, rules and regulations applicable to the use of
the Premises and its occupancy and shall promptly comply with all governmental
orders, rulings and directives for the correction, prevention and abatement of
any violation upon, or in connection with the Premises or Tenant's use or
occupancy of the Premises, including the making of any alterations or
improvements to the Premises, all at Tenant's sole cost and expense. Without
limiting the scope of the foregoing provisions of this Article 11, Tenant’s use
of the Premises shall comply with all applicable requirements of the Minnesota
State Fire Code, Minnesota Rules, Chapter 7511, including the 2006 International
Fire Code, as amended and as may hereafter be amended from time to time and of
any replacement and/or successor law, ordinance, code or rule or regulation,
expressly including requirements relating to the types of materials that may be
stored in the Premises, the storage containers that may be used, the heights
such storage containers may be stacked and the separation that must exist
between materials and stacks. Notwithstanding the foregoing, Landlord shall be
responsible for modifications or additions to the Premises or the Building
required for compliance (including the ADA) regarding any legal non-conformities
that exist prior to the Commencement Date. Tenant shall not disturb other
occupants of the Building by making any undue or unseemly noise or otherwise and
shall not do or permit to be done in or about the Premises or Building anything
which will be dangerous to life or limb. The employees of Tenant shall not be
permitted, during their breaks or otherwise, to congregate or loiter in any of
the common areas of the Building, including the Common Areas, in such a manner
that would be disruptive of the use of such Common Areas by the other tenants
and occupants of the Building or that would obstruct access to, from or within
the Building. Tenant shall not, without the prior consent of Landlord, use any
apparatus, machinery, device or equipment in or about the Premises that will
cause any substantial noise or vibration or any increase in the normal
consumption level of electric power. If any of Tenant’s apparatus, machinery,
devices or equipment should disturb the enjoyment of any other tenant in the
Building, then Tenant shall provide, at its sole cost and expense, adequate
insulation or take such other action, including removing such apparatus,
machinery, devices or equipment, as may be necessary to eliminate the
disturbance. No food or beverage dispensing machines (except those solely
servicing Tenant’s on-premises employees) shall be installed by Tenant in the
Premises without the prior written consent of Landlord. In no event shall Tenant
(i) permit the storage of any materials, equipment or other personal property
outside of the Building or (ii) permit any motor vehicle to be parked outside of
the Building overnight.

 

12.ACCESS TO PREMISES:

 

Tenant agrees to permit Landlord and the authorized representatives of Landlord
to enter the Premises at all times during usual business hours for the purpose
of inspecting, making necessary repairs, conducting environmental testing, and
performing work that may be necessary to comply with laws, ordinances, rules,
regulations or requirements of any public authority or of the Board of Fire
Underwriters or any similar body or that Landlord may deem necessary to prevent
waste or deterioration in connection with the Premises. Nothing herein shall
imply any duty upon the part of Landlord to do any such work that, under any
provision of this Lease, Tenant may be required to perform and the performance
thereof by Landlord shall not constitute a waiver of Tenant's default in failing
to perform the same. The Landlord may, during the progress of work in the
Premises, keep and store upon the Premises all necessary materials, tools and
equipment. The Landlord shall not in any event be liable for inconvenience,
annoyance, disturbance, loss of business, or other damage of Tenant by reason of
making repairs or the performance of any work in the Premises, or on account of
bringing materials, supplies and equipment into or through the Premises during
the course thereof and the obligations of Tenant under this Lease shall not
thereby be affected in any manner whatsoever. Tenant agrees that no additional
locks will be placed on any of the doors to the Premises without the written
consent of Landlord. Tenant shall have the right to install an access reader to
the Building and access to the Premises 24 hours per day, 7 days a week, 52
weeks per year of the Lease Term. Tenant shall also have the right to install
additional security to the Premises if Tenant determines necessary; provided
however that Tenant shall supply Landlord with an access card in the event of
emergency and that notwithstanding any other terms in this Lease, Tenant shall
repair or replace the latch or door as necessary at the end of the Lease Term.

 

8 

 

 

Landlord reserves the right to enter upon the Premises at any time in the event
of an emergency and at reasonable hours to exhibit the Premises to prospective
purchasers or others; and to exhibit the Premises to prospective tenants and to
display "For Lease" or similar signs on windows or doors in the Premises during
the last twelve months of the Term of this Lease, all without hindrance or
molestation by Tenant.

 

Landlord acknowledges that Tenant is performing research with secret and
proprietary information, and hereby agrees that any inspection or entering of
the Premises, except in an emergency, shall be subject to the following: (a)
Landlord will give notice of at least twenty-four (24) hours prior to any such
inspection including the identities of who will be performing the inspection and
in what areas of the Premises such inspections will be taking place; and (b) all
persons entering the Premises shall execute a nondisclosure agreement provided
by Tenant protecting any confidential or trade secret information that they may
learn during such inspection.

 

13.EMINENT DOMAIN:

 

In the event of eminent domain or condemnation proceeding, or private sale in
lieu thereof, in respect to the Property during the Term thereof, the following
provisions shall apply:

 

a.       If the whole of the Property shall be acquired or condemned by eminent
domain for any public or quasi-public use or purpose, then the Term of this
Lease shall cease and terminate as of the date possession shall be taken in such
proceeding and all Rent shall be paid up to that date.

 

b.       If any part constituting less than the whole of the Property shall be
acquired or condemned as aforesaid, and in the event that such partial taking or
condemnation shall materially affect the Premises so as to render the Premises
unsuitable for the business of Tenant, in the reasonable opinion of Landlord,
then the Term of this Lease shall cease and terminate as of the date possession
shall be taken by the condemning authority and Rent shall be paid to the date of
such termination.

 

In the event of a partial taking or condemnation of the Property which shall not
materially affect the Premises so as to render the Premises unsuitable for the
business of Tenant, in the reasonable opinion of Landlord, this Lease shall
continue in full force and effect but with a proportionate abatement of the Base
Rent and Additional Rent based on the portion, if any, of the Premises taken.
Landlord reserves the right, at its option, to restore the Building and the
Premises to substantially the same condition as they were prior to such
condemnation. In such event, Landlord shall give written notice to Tenant,
within thirty (30) days following the date possession shall be taken by the
condemning authority, of Landlord's intention to restore. Upon Landlord's notice
of election to restore, Landlord shall commence restoration and shall restore
the Building and the Premises with reasonable promptness, subject to delays
beyond Landlord's control and delays in the making of condemnation or sale
proceeds adjustment by Landlord; and Tenant shall have no right to terminate
this Lease except as herein provided. Upon completion of such restoration, the
Rent shall be adjusted based upon the portion, if any, of the Premises restored.

 

9 

 

 

c.       In the event of any condemnation or taking as aforesaid, whether whole
or partial, Tenant shall not be entitled to any part of the award paid for such
condemnation and Landlord is to receive the full amount of such award, Tenant
hereby expressly waiving any right to claim to any part thereof, provided,
however, that nothing contained herein shall be deemed to give Landlord any
interest in or require Tenant to assign to Landlord any separate award made to
Tenant for its relocation expenses, the taking of personal property and fixtures
belonging to Tenant, the unamortized value of improvements made or paid for by
Tenant, or the interruption of or damage to Tenant's business. Tenant agrees
that any claims made by Tenant for condemnation awards shall not in any way
diminish the award due to Landlord for its interest in the Premises.

 

d.       Although all damages in the event of any condemnation shall belong to
Landlord whether such damages are awarded as compensation for diminution in
value of the leasehold or to the fee of the Premises, Tenant shall have the
right to claim and recover from the condemning authority, but not from Landlord,
such compensation as may be separately awarded or recoverable by Tenant in
Tenant's own right on account of any and all damage to Tenant's business by
reason of the condemnation and for or on account of any cost or loss to which
Tenant might be put in removing Tenant's merchandise, furniture, fixtures,
leasehold improvements and equipment. However, Tenant shall have no claim
against Landlord or make any claim with the condemning authority for the loss of
its leasehold estate, any unexpired term or loss of any possible renewal or
extension of said Lease, or loss of any possible value of said lease, any
unexpired term, renewal or extension of said Lease.

 

14.DAMAGE OR DESTRUCTION:

 

In the event of any damage or destruction to the Property by fire or any other
cause during the Term hereof, the following provisions shall apply:

 

a.       If the Building is damaged by fire or any other cause to such extent
that the cost of restoration, as reasonably estimated by Landlord, will equal or
exceed thirty percent (30%) of the replacement value of the Building (exclusive
of foundations) just prior to the occurrence of the damage, then Landlord may,
no later than the sixtieth (60th) day following the damage, give Tenant written
notice of Landlord's election to terminate this Lease.

 

b.       If the cost of restoration as estimated by Landlord shall amount to
less than thirty percent (30%) of said replacement value of the Building, or if,
despite the cost, Landlord does not elect to terminate this Lease, Landlord
shall restore the Building and the Premises with reasonable promptness, subject
to delays beyond Landlord's control and delays in the making of insurance
adjustments by Landlord; and Tenant shall have no right to terminate this Lease
except as herein provided. Landlord shall not be responsible for restoring or
repairing leasehold improvements of Tenant.

 

c.       In the event of either of the elections to terminate, this Lease shall
be deemed to terminate on the date of the receipt of the notice of election and
all Rent shall be paid up to that date. Tenant shall have no claim against
Landlord for the value of any unexpired Term of this Lease.

 

d.       In any case where damage to the Building shall materially affect the
Premises so as to render them unsuitable in whole or in part for the purposes
for which they are demised hereunder, then, unless such destruction was wholly
or partially caused by the negligence or breach of the terms of this Lease by
Tenant, its employees, contractors or licensees, a portion of the Base Rent and
Additional Rent, based upon the amount of the extent to which the Premises are
rendered unsuitable, shall be abated until repaired or restored. If the
destruction or damage was wholly or partially caused by negligence or breach of
the terms of this Lease by Tenant as aforesaid and if Landlord shall elect to
rebuild, the Base Rent and Additional Rent shall not abate and Tenant shall
remain liable for the same.

 

10 

 

 

Notwithstanding anything contained in this Article 14 to the contrary, Landlord
shall only be obligated to restore the Premises to the extent of the insurance
proceeds actually received, but if the insurance proceeds actually received do
not permit Landlord to restore the Premises, Landlord shall so notify Tenant and
either Landlord or Tenant may terminate this Lease by written notice given
within sixty (60) days after Landlord's notice. If Landlord restores the
Premises or the Building in accordance with the provisions of this Article, then
Tenant shall not have any right to terminate this Lease because of such damage.

 

15.CASUALTY INSURANCE:

 

a.       Landlord shall at all times during the Term of this Lease, at its
expense, maintain a policy or policies of insurance with premiums paid in
advance issued by an insurance company licensed to do business in the State of
Minnesota insuring the Building against loss or damage by fire, explosion or
other insurable hazards and contingencies for the full insurable value, provided
that Landlord shall not be obligated to insure any furniture, equipment,
machinery, goods, supplies or other contents not covered by this Lease which
Tenant may bring upon the Premises or any additional improvements which Tenant
may construct or install on the Premises. Tenant shall at all times during the
Term of this Lease, at its expense, maintain a policy or policies of insurance
with premiums paid in advance issued by an insurance company licensed to do
business in the State of Minnesota insuring against loss or damage by fire,
explosion or other insurable hazards and contingencies for the full insurable
value of Tenant’s improvements to the Premises and Tenant’s personal property.

 

b.       Tenant shall not carry any stock of goods or do anything in or about
the Premises that will in any way impair or invalidate the obligation of the
insurer under any policy of insurance required by this Lease.

 

c.       Landlord hereby waives and releases all claims, liabilities and causes
of action against Tenant and its agents, servants and employees for loss or
damage to, or destruction of, the Property or any portion thereof, including the
buildings and other improvements situated thereon, resulting from fire,
explosion and other perils included in standard extended coverage insurance,
whether caused by the negligence of any of said persons or otherwise. Likewise,
Tenant hereby waives and releases all claims, liabilities and causes of action
against Landlord and its agents, servants and employees for loss or damage to,
or destruction of, any of the improvements, fixtures, equipment, supplies,
merchandise and other property, whether that of Tenant or of others, upon or
about the Property resulting from fire, explosion or the other perils included
in standard extended coverage insurance, whether caused by the negligence of any
of said persons or otherwise. The waiver shall remain in force whether or not
Tenant's insurer shall consent thereto.

 

d.       In the event that the use of the Premises by Tenant increases the
premium rate for insurance carried by Landlord on the improvements of which the
Premises are a part, Tenant shall pay Landlord, upon demand, the amount of such
premium increase. If Tenant installs any electrical equipment that overloads the
power lines to the building or its wiring, Tenant shall, at its own expense,
make whatever changes are necessary to comply with the requirements of the
insurance underwriter, insurance rating bureau and governmental authorities
having jurisdiction.

 

16.PUBLIC LIABILITY INSURANCE:

 

Tenant shall during the Term hereof keep in full force and effect at its expense
a policy or policies of commercial general liability insurance with respect to
the Premises and the business of Tenant, on terms with companies licensed to do
business in the State of Minnesota, in which Landlord and Landlord’s designees
are named as additional insureds under prudent limits of liability not less
than: $1,000,000 for injury/death to any one person; $2,000,000 for injury/death
to more than one person, and $1,000,000 with respect to damage to property. Such
policy(ies) shall: (i) provide that such policies are primary and Landlord’s
policy(ies) are noncontributing; (ii) if available, include an endorsement that
requires at least thirty (30) days prior written notice must be given to
Landlord prior to cancellation, expiration or material adverse changes to such
policy(ies). Tenant shall furnish a certificate of insurance to Landlord at the
time this Lease is executed evidencing that such coverage is in full force and
effect.

 

11 

 

 

17.DEFAULT OF TENANT:

 

a.       In the event of any failure of Tenant to pay any Rent due hereunder on
the date the same shall be due, or any failure to perform any other of the
terms, conditions or covenants of this Lease to be observed or performed by
Tenant for more than twenty (20) days after written notice of such failure shall
have been given to Tenant (or if the default cannot be reasonably cured within
said thirty (30) day period and Tenant fails promptly to commence with due
diligence and dispatch the curing of such default within said thirty (30) day
period), or if Tenant or an agent of Tenant shall falsify any report required to
be furnished to Landlord pursuant to the terms of this Lease, or if Tenant or
any guarantor of this Lease shall become bankrupt or insolvent, or file any
debtor proceedings or any person shall take or have against Tenant or any
guarantor of this Lease in any court pursuant to any statute either of the
United States or of any state a petition of bankruptcy or insolvency or for
reorganization or for the appointment of a receiver or trustee of all or a
portion of Tenant's or any such guarantor's property, or if Tenant or any such
guarantor makes an assignment for the benefit or creditors, or petitions for or
enters into an arrangement, or if Tenant shall abandon the Premises or suffer
this Lease to be taken under any writ of execution, then in any such event
Tenant shall be in default hereunder, and Landlord, in addition to other rights
or remedies it may have, shall have the immediate right of re-entry and may
remove all persons and property from the Premises and such property may be
removed and stored in a public warehouse or elsewhere at the cost of, and for
the account of Tenant, all without service of notice or resort to legal process
and without being guilty of trespass, or becoming liable for any loss or damage
which may be occasioned thereby.

 

b.       Should Landlord elect to re-enter the Premises, as herein provided, or
should it take possession of the Premises pursuant to legal proceedings or
pursuant to any notice provided for by law, it may either terminate this Lease
or it may from time to time, without terminating this Lease, make such
alterations and repairs as may be necessary in order to relet the Premises, and
relet the Premises or any part thereof upon such term or terms (which may be for
a term extending beyond the Term of this Lease) and at such rental and upon such
other terms and conditions as Landlord in its sole discretion may deem
advisable. Upon each such subletting all rentals received by Landlord from such
reletting shall be applied first to the payment of any indebtedness other than
Rent due hereunder from Tenant to Landlord; second, to the payment of any costs
and expenses of such reletting, including brokerage fees and reasonable
attorney's fees and costs of such alterations and repairs; third, to the payment
of the Rent due and unpaid payment of future Rent as the same may become due and
payable hereunder. If such rentals received from such reletting during any month
be less than that to be paid during that month by Tenant hereunder, Tenant, upon
demand, shall pay any such deficiency to Landlord. No such re-entry or taking
possession of the Premises by Landlord shall be construed as an election on its
part to terminate this Lease unless a written notice of such intention is given
to Tenant or unless the termination thereof is decreed by a court of competent
jurisdiction. Notwithstanding any such reletting without termination, Landlord
may at any time after such re-entry and reletting elect to terminate this Lease
for any such breach, in addition to any other remedies it may have, it may
recover from Tenant all damages it may incur by reason of such breach, including
the cost of recovering the Premises, reasonable attorney's fees, and including
the worth at the time of such termination of the excess, if any, of the amount
of rental and charges equivalent to Rent reserved in this Lease for the
remainder of the stated term, minus the amount of rental loss which Tenant
proves could have been reasonably avoided, all of which amounts shall be
immediately due and payable from Tenant to Landlord. Landlord shall also be
entitled to any other amounts necessary to compensate Landlord for all detriment
proximately caused by Tenant’s failure to comply with the requirements of this
Lease.

 

c.       Landlord may, at its option, instead of exercising any other rights or
remedies available to it in this Lease or otherwise by law, statute or equity,
spend such money as is reasonably necessary to cure any default of Tenant herein
and the amount so spent, and costs incurred, including reasonable attorney's
fees in curing such default, shall be paid by Tenant, as Additional Rent, upon
demand.

 

12 

 

 

d.       In the event suit shall be brought for recovery of possession of the
Premises, for the recovery of Rent of any other amount due under the provisions
of this Lease, or because of the breach of any other covenant herein contained
on the part of Tenant to be kept or performed, and a breach shall be
established, Tenant shall pay to Landlord all expenses incurred therefore,
including a reasonable attorney's fee, together with interest on all such
expenses at the rate of ten percent (10%) per annum from the date of such breach
of the covenants of this Lease.

 

f.       No remedy herein or elsewhere in this Lease or otherwise by law,
statute or equity, conferred upon or reserved to Landlord or Tenant shall be
exclusive of any other remedy, but shall be cumulative, and may be exercised
from time to time and as often as the occasion may arise.

 

18.DEFAULT OF LANDLORD:

 

The failure by Landlord to observe or perform any of the covenants, conditions,
or provisions of this Lease to be observed or performed by Landlord, where such
failure shall continue for a period of thirty (30) days after written notice
thereof by Tenant to Landlord, shall be deemed to be a default by Landlord under
this Lease; provided, however, that if the nature of Landlord's default is such
that more than thirty (30) days are reasonably required for its cure, then
Landlord shall not be deemed to be in default if Landlord commences such cure
within said thirty (30) day period and thereafter diligently prosecutes such
cure to completion, provided that the default shall actually be cured within a
reasonable period after notice. In the event of a default by Landlord beyond
applicable cure periods, Tenant shall have the right, at its election, to either
(a) sue for all actual (but not consequential, speculative or punitive) damages
sustained by reason of the default; or (b) perform the obligations described in
the notice in which case Landlord shall reimburse Tenant for the reasonable cost
of the performance of such obligations within ten (10) business days after
Tenant's submission of an invoice therefor. If Tenant elects to proceed under
clause (b) above, then the Landlord's default shall be deemed to have been cured
when Tenant's expense has been reimbursed in full. In the event Tenant commences
a suit for damages sustained by reason of a Landlord Default and prevails in
such suit and obtains a final, non-appealable judgment with respect to such
suit, Landlord shall reimburse Tenant for all reasonable costs including
attorney's fees.

 

19.INDEMNITY & HOLD HARMLESS:

 

Both Tenant and Landlord shall indemnify, protect, defend (at Landlord's request
and with counsel approved by Landlord) and hold each other and both parties’
affiliates and each of their respective partners, directors, officers,
shareholders and employees, harmless from and against every demand, claim, cause
of action, judgment, costs and expense, including, but not limited to,
reasonable attorneys' fees and disbursements of counsel, whether suit is
initiated or not, and all loss and damage arising from any injury, loss or
damage to the person or property of Tenant, any other tenant in the Property or
to any other person rightfully in the Property, (i) occurring in or about the
Premises, or (ii) caused by the negligence or misconduct of Tenant or Landlord,
Tenant's affiliates or any of their respective employees, representatives,
agents or contractors, or (iii) resulting from the violation of any legal
requirements or the provisions of this Lease by Tenant, Tenant's affiliates or
any of their respective employees, representatives, agents or contractors.
Tenant’s and Landlord’s indemnity obligations under this Article shall survive
the expiration or earlier termination of this Lease.

 

13 

 

 

If any mechanic's lien is filed against any part of the Property for work
claimed to have been done for, or materials claimed to have been furnished to,
Tenant, such mechanic's lien shall be discharged by Tenant within ten (10) days
thereafter, at Tenant's sole cost and expense, by the payment thereof or by
making any deposit required by law or by posting a bond with such surety, in
such amount and in such form as Landlord deems proper. Tenant shall immediately
notify Landlord of any mechanic's lien or other lien filed against the Property
or any part thereof by a contractor or subcontractor of Tenant or otherwise by
reason of work claimed to have been done for or materials claimed to have been
furnished to Tenant. If Tenant fails to remove such lien or post such bond
within the ten (10) day period following the filing thereof, Landlord may, at
its sole discretion and without waiving its rights and remedies based on such
breach by Tenant and without releasing Tenant from any of its obligations, cause
such lien to be released by any means it shall deem proper, including payment in
satisfaction of the claim giving rise to such lien. Tenant shall, in such event,
pay to Landlord at once, upon notice by Landlord, any sum paid by Landlord to
remove such lien including reasonable attorney’s fees, together with interest at
the rate of 12% from the date of such payment by Landlord. Landlord shall have
the right at all times to post and keep posted on the Premises any notices
permitted or required by applicable law, or that Landlord shall deem proper for
the protection of Landlord, the Premises, the Property and any other party
having an interest therein, from liens. All material suppliers, contractors,
artisans, mechanics, laborers and other parties contracting with Tenant for the
furnishing of any labor, services, materials, supplies or equipment with respect
to any portion of the Premises are hereby charged with notice that they must
look solely to Tenant for payment of the same and Tenant's purchase orders,
contracts and subcontracts in connection therewith must clearly state this
requirement.

 

20.NON-LIABILITY OF LANDLORD; RIGHTS RESERVED:

 

Landlord will not be liable for any damage or injury to the person, business (or
any loss of income therefrom), inventory, furnishings, equipment or other
property of Tenant, Tenant’s employees, invitees, customers or any other person
in or about the Premises or Building, whether such damage or injury to the
person or property is caused by or results from: (i) fire, steam, electricity,
water, gas, explosions, falling plaster, snow or rain; (ii) the breakage,
leakage, obstruction or other defects of pipes, sprinklers, wires, appliances,
plumbing, air conditioning or lighting fixtures or any other cause; (iii)
conditions arising in or about the Premises or Building, or from other sources
or places; (iv) any curtailment or interruption in utility services; or (v) any
act or omission of any other tenant of the Building or persons in the Property,
occupants of adjacent property, of the buildings, or the public or caused by
operations in construction of any private, public or quasi-public work. The
provisions of this Article will not exempt Landlord from liability for its gross
negligence or willful misconduct; provided, however, in no event shall Landlord
be liable for any consequential damages. Landlord shall not be liable to Tenant
for any damages as the result of any latent defect in the Premises. All property
of Tenant kept or stored on the Premises shall be so kept or stored at the risk
of Tenant only and Tenant shall hold Landlord harmless from any claims arising
out of damage to the same, including subrogation claims by Tenant's insurance
carrier.

 

Landlord shall have the following rights, exercisable without liability by
Landlord to Tenant: (a) to change the Building’s name and/or street address; (b)
to install, affix and maintain any and all signs on the exterior and in the
interior of the Building; (c) to change the leasable areas and common areas of
the Building and/or construct additional buildings on the land on which the
Building is located. Landlord also reserves all airspace rights above, below and
to all sides of the Premises; and (d) to grant anyone the exclusive right to
conduct any business or render any service in or to the Building, so long as it
does not exclude Tenant’s permitted use of the Premises.

 

21.SUBORDINATION, ESTOPPEL AND FINANCIAL STATEMENTS:

 

This Lease shall be subordinated to any mortgages, deeds of trust, security
agreements, ground leases, master leases or other encumbrances (collectively,
“Encumbrances”) that may now exist or that may hereafter be placed upon the
Property, or any part thereof, and to any and all advances made thereunder, and
to the interest upon the indebtedness evidenced by such Encumbrances, and to all
renewals, modifications, consolidations, replacements and extensions of any of
the Encumbrances. In the event of execution by Landlord after the date of this
Lease of any such Encumbrance, renewal, modification, consolidation, replacement
or extension, Tenant agrees, within ten (10) days of its receipt, to execute and
return any commercially reasonable subordination agreement required by the
holder of such Encumbrance, which agreement shall provide that:

 

14 

 

 

a.       Such holder shall not disturb the possession and other rights of Tenant
under this Lease so long as Tenant is not in default hereunder;

 

b.       In the event of acquisition of title to the Premises by such holder,
such holder shall accept Tenant as tenant of the Premises under the terms and
conditions of this Lease and shall perform all the obligations of Landlord
hereunder; and

 

c.       In such event Tenant shall recognize such holder as landlord hereunder.

 

Tenant shall, upon receipt of a request from Landlord therefore, within ten (10)
days after receipt of such request, execute and deliver to Landlord or to any
proposed holder of an Encumbrance, an estoppel certificate in recordable form,
certifying that this Lease is in full force and effect, that there are no
offsets against Rent nor defenses to Tenant's performance under this Lease, or
setting forth any such offsets or defenses claimed by Tenant, as the case may
be, and such other terms as reasonably requested by Landlord. In the event that
Tenant fails to execute and return the estoppel certificate within such ten (10)
day period, the holder of such Encumbrance shall be entitled to rely, as against
the Tenant, that (i) this Lease is in full force and effect, without amendment
except as specified by the Landlord, (ii) Tenant has no offsets against Rent nor
any defenses to Tenant’s performance under this Lease, (iii) Tenant has no right
to any offset or defenses to the payment of Rent, and (iv) Tenant has not paid
any Rent under this Lease more than one month in advance.

 

Tenant agrees to give prompt written notice to the holder of each Encumbrance
who has given Tenant written notice of its address of any default by Landlord
under this Lease which would entitle Tenant to terminate or cancel this Lease or
abate the Rent payable hereunder, and agrees that, notwithstanding any provision
of this Lease to the contrary, no Rent abatement or notice of termination of
this Lease by Tenant shall be effective unless all such notified holders of
Encumbrances have received said notice and have failed for thirty (30) days
after receipt thereof to cure Landlord's default, or if the default cannot be
cured within thirty (30) days, have failed to commence and to diligently pursue
the cure of Landlord's default which gave rise to such right of termination or
abatement.

 

Unless Tenant’s current financial statements are readily available to the public
(e.g., via internet access), Tenant agrees to provide Landlord (but no more than
twice in any calendar year), within ten (10) days of request, the then most
current financial statements of Tenant and any guarantors of this Lease
Agreement, which shall be certified by Tenant, and if available, shall be
audited and certified by a certified public accountant. Landlord shall keep such
financial statements confidential, except Landlord shall, in confidence, be
entitled to disclose such financial statements to existing or prospective
mortgagees or purchasers of the Building.

 

15 

 

 

22.ASSIGNMENT OR SUBLETTING:

 

a.       Tenant Assignment. Tenant agrees not to assign, sublet, license,
mortgage or encumber this Lease Agreement, the Premises, or any part thereof,
whether by voluntary act, operation of law, or otherwise, without the specific
prior written consent of Landlord in each instance and such consent shall not be
unreasonably withheld. If Tenant is a corporation, partnership or other legal
entity, transfer of a controlling interest of Tenant shall be considered an
assignment of this Lease Agreement for purposes of this Article. Consent by
Landlord in one such instance shall not be a waiver of Landlord's rights under
this Article as to requiring consent for any subsequent instance. Any purported
assignment, subletting, licensing, mortgaging or other transfer of this Lease
Agreement or the Premises hereunder by Tenant that does not comply with the
provisions of this Article 21 shall be void. Notwithstanding anything herein to
the contrary, Tenant may, without the consent of Landlord, assign this Lease
Agreement or sublet all or any part of the Premises to an Affiliate of Tenant,
or if Tenant is acquired pursuant to a merger or acquisition, or sells
substantially all of the assets of its business conducted at the Premises. As
used herein, an “Affiliate” of Tenant shall be deemed to be any entity which
either controls, is controlled by or is under common control with Tenant, with
“control” meaning the power to direct the management and policies, directly or
indirectly, through the ownership of voting capital stock or other ownership
interest. In connection with any assignment of this Lease Agreement or
subletting of the Premises made or requested by Tenant, Tenant shall pay
Landlord (i) a processing fee of $500.00 and (ii) all out-of-pocket costs
incurred by Landlord, including reasonable attorneys’ fees. In the event Tenant
desires to sublet a part or all of the Premises, or assign this Lease Agreement,
including to an Affiliate of Tenant, Tenant shall give written notice to
Landlord at least thirty (30) days prior to the proposed subletting or
assignment, which notice shall state the name of the proposed subtenant or
assignee and the terms of any sublease or assignment documents and shall include
copies of financial statements or other relevant financial information of the
proposed subtenant or assignee. Any rents and other consideration received by
Tenant from an assignment of this Lease Agreement or subletting of the Premises
which exceed the Rent then payable by Tenant under this Lease Agreement shall be
immediately paid by Tenant to Landlord as Additional Rent hereunder. At
Landlord’s option following a default by Tenant under this Lease Agreement, any
and all payments by the subtenant with respect to the sublease shall be paid
directly to Landlord. In any event no assignment or subletting, including to an
Affiliate of Tenant, shall release Tenant of its obligation to pay the Rent and
to perform all other obligations to be performed by Tenant hereunder for the
Term of this Lease Agreement. The acceptance of Rent by Landlord from any other
person shall not be deemed to be a waiver by Landlord of any provision hereof.
At Landlord's option and with the exception of an assignment or subletting to an
Affiliate of Tenant, Landlord may terminate this Lease Agreement in lieu of
giving its consent to any proposed assignment of this Lease Agreement or
subletting of all of the Premises (which termination may be contingent upon the
execution of a new lease with the proposed assignee or subtenant).

 

b.       Landlord Assignment. Landlord's right to assign this Lease Agreement is
and shall remain unqualified upon any sale or transfer of the Building and,
provided the purchaser succeeds to the interests of Landlord under this Lease
Agreement, Landlord shall thereupon be entirely freed of all obligations of the
Landlord's hereunder and shall not be subject to any liability resulting from
any act or omission or event occurring after such conveyance.

 

23.ATTORNMENT:

 

In the event of any sale, transfer or assignment of Landlord's interest in the
Property, or the Building in which the Premises are located, or this Lease, or
if the Property comes into custody or possession of a mortgagee or any other
party whether because of a mortgage foreclosure, or otherwise, Tenant shall
attorn to such assignee or other party and recognize such party as Landlord
hereunder; provided, however Tenant's peaceable possession will not be disturbed
so long as Tenant faithfully performs its obligations under this Lease. Tenant
shall execute, on demand, any attornment agreement required by any such party to
be executed, containing such provisions as such party may require.

 

24.NOVATION IN THE EVENT OF SALE:

 

In the event of the sale of the Premises, Landlord shall be and hereby is
relieved of all of the covenants and obligations created hereby accruing from
and after the date of sale, and such sale shall result automatically in the
purchaser assuming and agreeing to carry out all the covenants and obligations
of Landlord herein. Notwithstanding the foregoing provisions of this Article,
Landlord, in the event of a sale of the Premises, shall cause to be included in
the agreement of sale and purchase a covenant whereby the purchaser of the
Premises assumes and agree to carry out all of the covenants and obligations of
Landlord herein.

 

16 

 

 

The Tenant agrees at any time and from time to time upon not less than ten (10)
days prior written request by Landlord to execute, acknowledge and deliver to
Landlord a statement in writing certifying that this Lease is unmodified and in
full force and effect, or as modified and stating the modifications, and the
dates to which Base Rent, Additional Rent and other charges have been paid in
advance, if any, and such other terms as Landlord shall reasonably require, it
being intended that any such statement delivered pursuant to this paragraph may
be relied upon by any prospective purchaser of the fee or mortgagee, or assignee
of any mortgage of the Premises. In the event that Tenant fails to execute and
return such statement within such ten (10) day period, the requesting party
shall be entitled to rely, as against the Tenant, that: (i) this Lease is in
full force and effect, without amendment except as specified by the Landlord,
(ii) Tenant has no offsets against Rent nor any defenses to Tenant’s performance
under this Lease, (iii) Tenant has no right to any offset or defenses to the
payment of Rent, and (iv) Tenant has not paid any Rent under this Lease more
than one month in advance.

 

25.SUCCESSORS AND ASSIGNS:

 

The terms, covenants and conditions hereof shall be binding upon and inure to
the successors and assigns of the parties hereto.

 

26.REMOVAL OF FIXTURES:

 

Notwithstanding anything contained in Article 8, Article 29, or elsewhere in
this Lease, if Landlord requests, Tenant will promptly remove at the sole cost
and expense of Tenant, all fixtures, equipment and Alterations (as defined in
Article 8) made by Tenant simultaneously with vacating the Premises and Tenant
will promptly repair all damage and restore said Premises to the condition that
existed immediately prior to said fixtures, equipment and Alterations having
been made, all at the sole cost and expense of Tenant, including the removal of
any or all data and voice cabling or other wiring, all at Tenant’s sole cost.

 

27.QUIET ENJOYMENT:

 

Landlord warrants that it has full right to execute and to perform this Lease
and to grant the estate demised, and that Tenant, upon payment of the Rent and
other amounts due and the performance of all the terms, conditions, covenants
and agreements on Tenant's part to be observed and performed under this Lease,
may peaceably and quietly enjoy the Premises for the business uses permitted
hereunder, subject, nevertheless, to the terms and conditions of this Lease.

 

28.RECORDING:

 

Tenant shall not record this Lease without the written consent of Landlord.
However, upon the request of either party hereto, the other party shall join in
the execution of a Memorandum Lease for the purposes of recordation. Said
Memorandum Lease shall describe the parties, the Premises and the Term of the
Lease and shall incorporate this Lease by reference.

 

29.OVERDUE PAYMENTS:

 

All monies due under this Lease from Tenant to Landlord shall be due on demand,
unless otherwise specified and if not paid when due, shall result in the
imposition of a service charge for such late payment in the amount of five
percent (5%) of the amount due, provided, however, Landlord will waive one
monthly late payment service charge per year provided such payment is received
by the fifteenth (15th) day of said month. All unpaid or delinquent Rent and
Tenant obligations of any kind shall accrue interest at the rate of one and
one-half (1-1/2%) percentage per month from and after the due date.

 

17 

 

 

30.SURRENDER:

 

On the Expiration Date or upon the termination hereof upon a day other than the
Expiration Date, Tenant shall peaceably surrender the Premises broom-clean in
good order, condition and repair, reasonable wear and tear only excepted, and
subject to the terms and conditions of Exhibit G. On or before the last day of
the Term or the sooner termination thereof, Tenant shall at its expense remove
all of its furnishings, equipment and other personal property from the Premises,
repairing any damage caused thereby, and any property not so removed shall be
deemed abandoned. At the election of Landlord and if Tenant is so notified in
writing at the time Landlord approves any Alterations, all Alterations (as
defined in Article 8) and fixtures, other than Tenant's trade fixtures, which
have been made or installed by either Landlord or Tenant upon the Premises,
shall at the end of the Term or the earlier termination thereof, at Landlord’s
option (i) remain as Landlord's property and shall be surrendered with the
Premises as a part thereof, or (ii) shall be removed from the Premises, in which
event Tenant shall remove the same at its sole cost and expense and repair any
damage caused thereby. The Tenant Improvements shall not be required to be
restored at the Expiration Date or upon termination hereof. If the Premises are
not vacated and surrendered at the end of the Term or the sooner termination
thereof as required by this Article 29, Tenant shall indemnify Landlord against
any and all loss, cost, damage, liability and expense resulting from delay by
Tenant in so vacating and surrendering the Premises, including, without
limitation, claims made by any succeeding tenant founded on such delay, which
indemnity obligation shall survive the expiration or earlier termination of this
Lease Agreement. Tenant shall promptly surrender all keys for the Premises to
Landlord and shall inform Landlord of any combinations to any locks and/or safes
on the Premises.

 

31.END OF TERM AND HOLDING OVER:

 

Tenant will, at the expiration of this Lease Agreement, whether by lapse of time
or termination, vacate and surrender immediate possession of the Premises to
Landlord. If Tenant fails to vacate and surrender possession of the Premises,
the Landlord may, at its option, serve written notice upon Tenant that such
holdover constitutes the creation of a month-to-month tenancy. If Landlord does
not give said notice, Tenant's holdover shall create a tenancy at sufferance. In
any event, the tenancy shall be upon the terms and conditions of this Lease
Agreement, except that the Base Rent and Additional Rent shall be 150% of the
Base Rent and Additional Rent Tenant was obligated to pay Landlord under this
Lease Agreement immediately prior to expiration (in the case of tenancy at
sufferance such Base Rent and Additional Rent shall be prorated on the basis of
a 365 day year for each day Tenant remains in possession); excepting further
that in the case of a tenancy at sufferance, no notices shall be required prior
to commencement of any legal action to regain possession of the Premises. The
provisions of this Article shall not constitute a waiver by Landlord of any
right of re-entry as otherwise available to Landlord; nor shall receipt of any
Rent or any other act in apparent affirmance of the tenancy operate as a waiver
of the right to terminate this Lease Agreement for a breach by Tenant hereof. If
Tenant determines to extend or renew the Term of this Lease, whether by new
lease agreement or amendment to this Lease, Landlord shall have no obligation to
pay commissions or fees of any kind to any brokers that Tenant may engage
regarding such new lease term. Tenant hereby acknowledges that any claim for
brokerage commissions or fees in connection with a new term of this Lease shall
be paid in full by Tenant.

 

32.CONSENTS BY LANDLORD, TENANT FINANCING:

 

Whenever provision is made under this Lease for Tenant securing the consent or
approval by Landlord, such consent or approval shall only be in writing.

 

In the event that Tenant requires Landlord to sign any agreement related to
third-party financing obtained by Tenant, Tenant shall pay a fee to Landlord
equal to $500 or the total hourly charges of any professional necessary to
review such agreement, whichever is less. Further, Tenant agrees to indemnify
Landlord for any costs or expenses resulting from such agreement.

 

18 

 

 

33.NOTICES:

 

Any notice required or permitted under this Lease shall be in writing and deemed
sufficiently given or secured if sent by registered or certified return receipt
mail or registered overnight courier service to Tenant at the address of the
Premises provided in Definitions on Page 1 of this Lease and to Landlord at the
address as provided in Article 4 of this Lease, and either party may by like
written notice at any time designate a different address to which notices shall
subsequently be sent or Rent to be paid.

 

34.RULES AND REGULATIONS:

 

Tenant shall observe and comply with the rules and regulations set forth on
Exhibit C or as Landlord may reasonably promulgate from time to time, for the
safety, care and cleanliness of the Premises, Building, Common Areas and
Property.

 

35.INTENT OF PARTIES:

 

Except as otherwise provided herein, Tenant covenants and agrees that if it
shall at any time fail to pay any costs or expenses, or fail to take out, pay
for, maintain or deliver any of the insurance policies, or fail to make any
other payment or perform any other act on its part to be made or performed as
required in this Lease, then Landlord may, but shall not be obligated to, and
without notice to or demand upon Tenant and without waiving or releasing Tenant
from any obligations of Tenant contained in this Lease, pay any such cost or
expense, effect any such insurance coverage and pay premiums therefore, and may
make any other payment or perform any other act on the part of Tenant to be made
and performed as provided in this Lease, in such manner and to such extent as
Landlord may deem desirable, and in exercising any such right, to also pay all
necessary and incidental costs and expenses, employ counsel and incur and pay
reasonable attorneys' fees. All sums so paid by Landlord and all necessary and
incidental costs and expenses in connection with the performance of any such act
by Landlord, together with interest thereon at the rate of twelve percent (12%)
per annum from the date of making of such expenditure by Landlord, shall be
deemed Additional Rent hereunder, and shall be payable to Landlord on demand.
Tenant covenants to pay any such sum or sums with interest as aforesaid and
Landlord shall have the same rights and remedies in the event of the non-payment
thereof by Tenant as in the case of default by Tenant in the payment of the Base
Rent or Additional Rent due under this Lease.

 

36.GENERAL:

 

a.       The Lease does not create the relationship of principal and agent or of
partnership or of joint venture or of any association between Landlord and
Tenant, the sole relationship between the parties hereto being that of landlord
and tenant.

 

b.       No waiver of any default of Tenant hereunder shall be implied from any
omission by Landlord to take any action on account of such default if such
default persists or is repeated, and no express waiver shall affect any default
other than the default specified in the express waiver and that only for the
time and to the extent therein stated. One or more waivers by Landlord shall not
then be construed as a waiver of a subsequent breach of the same covenant, term
or condition. The consent to or approval by Landlord of any act by Tenant
requiring Landlord's consent or approval shall not waive or render unnecessary
Landlord's consent to or approval of any subsequent similar act by Tenant. No
action required or permitted to be taken by or on behalf of Landlord under the
terms or provisions of this Lease shall be deemed to constitute an eviction or
disturbance of Tenant's possession of the Premises. All preliminary negotiations
are merged into and incorporated in this Lease. The laws of the State of
Minnesota shall govern the validity, performance and enforcement of this Lease.

 

19 

 

 

c.       This Lease and the exhibits, attached hereto and forming a part hereof,
constitute the entire agreement between Landlord and Tenant affecting the
Premises and there are no other agreements, either oral or written, between them
other than as herein set forth. No subsequent alteration, amendment, change or
addition to this Lease shall be binding upon Landlord or Tenant unless reduced
to writing and executed in the same form and manner in which this Lease is
executed. If Tenant is a legal entity, each individual executing this Lease on
behalf of said entity represents and warrants that s/he is duly authorized to
execute and deliver this Lease on behalf of said entity in accordance with duly
adopted resolutions of the governing body of said entity or in accordance with
the organizational documents of said entity, and that this Lease is binding upon
said entity in accordance with its terms.

 

d.       If any agreement, covenant or condition of this Lease or the
application thereof to any person or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Lease, or the application of
such agreement, covenant or condition to persons or circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected
thereby and each agreement, covenant or condition of this Lease shall be valid
and be enforced to the fullest extent permitted by law.

 

e.       The obligations of Landlord under this Lease do not constitute the
personal obligations of the individual partners, members, trustees,
shareholders, directors or officers of Landlord or its constituent members or
partners. If Landlord shall fail to perform any covenant, term or condition of
this Lease required of Landlord, Tenant shall be required to deliver to Landlord
written notice of the same. If, as a consequence of such default, Tenant shall
recover a money judgment against Landlord, such judgment shall be satisfied only
out of the proceeds of sale received upon execution of such judgment and levied
thereon against the right, title and interest of Landlord in the Property and
out of Rent or other income from the Property receivable by Landlord, or out of
consideration received by Landlord from the sale or other disposition of all or
any part of Landlord’s right, title or interest in the Property, and no action
for any deficiency may be sought or obtained by Tenant.

 

f.       Tenant represents to Landlord, and Landlord represents to Tenant, that
the representing party is not (and such party is not engaged in this transaction
on behalf of) a person or entity with which either party is prohibited from
doing business pursuant to any law, regulation or executive order pertaining to
national security (“Anti-Terrorism Laws”) and; such party has not violated and,
to the best of such party’s knowledge it is not under investigation for, the
violation of any Anti-Terrorism Laws pertaining to money laundering.
“Anti-Terrorism Laws”, as referenced above, shall specifically include, but
shall not be limited to, the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56 (aka, the USA Patriot Act); Executive Order 13224; the Bank
Secrecy Act, 31 U.S.C. Section 5311 et. Seq.; the Trading with the Enemy Act, 50
U.S.C. App. Section 1 et. Seq.; the International Emergency Economic Powers Act,
50 U.S.C. Section 1701 et. Seq.; sanctions and regulations promulgated pursuant
thereto by the Office of Foreign Assets Control (“OFAC”), as well as laws
related to the prevention and detection of money laundering in 18 U.S.C.
Sections 1956 and 1957.

 

37.ENVIRONMENTAL:

 

a.       Tenant will not cause or permit any Hazardous Materials (as defined
below) to be brought upon, kept or used on the Property (as defined below) in a
manner or for a purpose prohibited by or which would result in liability under
any Hazardous Materials Law (as defined below). Tenant, at its sole cost and
expense, will comply with all Hazardous Materials Laws and prudent industry
practice relating to the presence, treatment, storage, transportation, disposal,
release or management of Hazardous Materials in, on, under or about the Property
required for Tenant's use of the Property and its operations therein and will
notify Landlord in writing in advance of any and all Hazardous Materials Tenant
brings upon, keeps or uses on the Property (other than small quantities of
office cleaning or other office supplies as are customarily used in the ordinary
course of a general office use). On or before the expiration or earlier
termination of this Lease Agreement, Tenant will, at its sole cost and expense,
cause all Hazardous Materials in, on, under or about the Property as a result of
or in any way related to Tenant’s use of the Property or its operations therein,
whether prior to or following the commencement date of this Lease Agreement, to
be removed from the Property in accordance and in compliance with all Hazardous
Materials Laws. Tenant will not take any remedial action in response to the
presence of any Hazardous Materials in, on, under or about the Property, nor
enter into any settlement agreement, consent decree or other compromise with
respect to any Claims (as defined below) relating to or in any way connected
with the Property, without first notifying Landlord of Tenant's intention to do
so and affording Landlord reasonable opportunity to investigate, appear,
intervene or otherwise appropriately assert and protect Landlord's interest in
the Property.

 

20 

 

 

b.       Tenant will notify Landlord of any of the following actions affecting
Landlord, Tenant or the Property and resulting from or in any way relating to
Tenant's use of the Property or its operations therein immediately after
receiving notice of the same: (a) any enforcement, clean-up, removal or other
governmental or regulatory action instituted, completed or threatened under any
Hazardous Materials Law; (b) any Claim made or threatened by any person relating
to damage, contribution, cost recovery, compensation, loss or injury resulting
from or claimed to result from any Hazardous Material; and (c) any reports made
by any person, including Tenant, to any environmental agency relating to any
Hazardous Material, including any complaints, notices, warnings or asserted
violations. Tenant will also provide Landlord, as promptly as possible and in
any event within ten (10) days after Tenant first receives or sends the same,
with copies of all Claims, reports, complaints, notices, warnings or asserted
violations relating in any way to the Property. Upon Landlord’s written request,
Tenant will promptly deliver to Landlord notices of manifests reflecting the
legal and proper disposal of all Hazardous Materials removed or to be removed
from the Property. All such manifests will list Tenant or its agent as a
responsible party and will not attribute responsibility for any such Hazardous
Materials to Landlord.

 

c.       Subject to the provisions of Article 12 above, including but not
limited to the notice and confidentiality provisions, Landlord shall have the
right, from time to time, by itself or by its agent, to enter upon the Property
for purposes of inspecting the compliance thereof, and the operations conducted
thereon, with Hazardous Materials Laws, and to take such samples or perform such
intrusive testing, or “Phase II” investigation, as Landlord may, in its
discretion, determine; provided that any such entry, or such intrusive testing,
shall not unreasonably interfere with the business operations of Tenant on the
Property. Tenant shall afford Landlord, or its agent, access to Tenant’s books
and records evidencing compliance with Hazardous Materials Laws, including, but
not limited to, access to appropriate licenses and permits, as well as manifests
or other records relative to the handling, treatment, storage, shipment, or
disposal of Hazardous Materials, as required under applicable Hazardous
Materials Laws. The costs incurred in exercising Landlord’s rights under this
Article 37 C shall be paid by Landlord unless such entry and/or testing by
Landlord reveals either a violation of Hazardous Materials Laws or the presence
of Hazardous Materials requiring remediation, in either which case and in
addition to being responsible for all of the costs of remedying such violation
and/or remediating such Hazardous Materials, Tenant shall reimburse Landlord for
the costs incurred by Landlord under this Article 37 C within thirty (30) days
following Tenant’s receipt of an invoice therefore.

 

d.       Tenant acknowledges and agrees that all reporting and warning
obligations required under Hazardous Materials Laws resulting from or in any way
relating to Tenant's use of the Property or its operations therein are Tenant’s
sole responsibility, regardless whether such Hazardous Materials Laws permit or
require Landlord to report or warn.

 

e.       With respect to all Hazardous Materials brought unto the Property by
Tenant, the following specific rules shall govern:

 

Tenant shall at all times be in full compliance with all Hazardous Materials
Laws. Tenant shall advise Landlord prior to the generation or handling of
Hazardous Materials (other than small quantities of office cleaning or other
office supplies as are customarily used in the ordinary course of a general
office use). Upon request by Landlord, Tenant shall deliver to Landlord copies
of all contracts, programs, management plans or certifications regarding the
generation, storage, removal or disposal of Hazardous Materials which are
required in order for Tenant to be in compliance with the Hazardous Materials
Laws.

 

21 

 

 

All Hazardous Materials located upon the Property shall be transported
therefrom, and appropriately disposed of directly by Tenant pursuant to
Hazardous Materials removal contracts executed by Tenant and in compliance with
all Hazardous Materials Laws.

 

Tenant shall, immediately upon receipt provide Landlord with copies of, and
shall comply with, all Environmental Requirements.

 

In no event shall any Hazardous Materials be stored, handled or disposed of on
the Property other than in strict compliance herewith.

 

f.       As between Tenant and Landlord, Tenant will indemnify, defend (with
counsel reasonably acceptable to Landlord), protect and hold harmless the
Landlord Parties (as defined below) from and against any and all Claims
whatsoever arising or resulting from the discharge of Hazardous Materials in, on
or upon the Premises, the Building or the Property by Tenant after the
Commencement Date of the Original Lease (as defined in Section 46 below.
Tenant’s obligation under this Section shall survive the expiration or earlier
termination of the Original Lease and the Term of this Lease. The foregoing
indemnifications shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.

 

g.        Landlord warrants and covenants that to the best of its knowledge
there is no contamination of the Premises, the Building or the Property caused
by Hazardous Materials. Landlord hereby agrees to defend, indemnify and hold
harmless Tenant and its officers, directors, shareholders, partners and
principals from and against any claims arising as of the result of any past
discharge of any Hazardous Substances in, on or upon the Premises, the Building
or the Property, and any release of Hazardous Materials at or from the Building
or the Property. Landlord's obligations under this Section shall survive the
expiration or earlier termination of the Term of this Lease and the sale of the
Premises, the Building or the Property by the Landlord. The foregoing
indemnifications shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.

 

The terms of this section relating to Tenant shall not apply to conditions
pre-existing, caused by another tenant of Property, or otherwise not related to
or caused by Tenant.

 

h.       As used herein, the following terms shall have the following meanings:

 

i.“Hazardous Materials” means any of the following, in any amount: (a) any
petroleum or petroleum product, asbestos in any form, urea formaldehyde and
polychlorinated biphenyls; (b) any radioactive substance; (c) any toxic,
infectious, reactive, corrosive, ignitable or flammable chemical or chemical
compound; and (d) any chemicals, materials or substances, whether solid, liquid
or gas, defined as or included in the definitions of “hazardous substances,”
“hazardous wastes,” “pollutants,” “contaminants,” “hazardous materials,”
“extremely hazardous wastes,” “restricted hazardous wastes,” “toxic substances,”
“toxic pollutants,” “solid waste,” or words of similar import in any federal,
state or local statute, law, ordinance or regulation now existing or existing on
or after the Effective Date, including, without limiting the generality of the
foregoing, the Comprehensive Environmental Response Compensation and Liability
Act, 42 U.S.C. § 9601, et seq., and the Minnesota Environmental Response and
Liability Act, Minn. Stat. Chapter 115B, as any of the same may be interpreted
by government offices and agencies.

 

22 

 

 

ii.“Property” means the Premises and the Building (expressly including the all
Common Areas) together.

 

iii.“Hazardous Materials Laws” means any federal, state or local statutes, laws,
ordinances or regulations now or hereafter existing that control, classify,
regulate, list or define Hazardous Materials, or the generation, storage,
transportation, treatment or disposal of Hazardous Materials.

 

iv.“Landlord Parties” means Landlord and its property manager and their
respective officers, governors, members, managers and employees.

 

v.“Claims” means all claims, actions, liabilities, damages, costs, penalties,
forfeitures, losses or expenses, including, without limitation, reasonable
attorneys’ fees.

 

vi.“Environmental Requirements” means all permits, inspection reports,
monitoring reports, licenses, orders, demands, compliance requests, edicts or
other documentation filed, served, delivered or transmitted either with, to or
from the Minnesota Pollution Control Agency, Minnesota Department of Health or
the Environmental Protection Agency or any other governmental body, including
Hazardous Materials Laws.

 

h.       The obligations of Tenant under this Article 37 shall survive the
expiration or earlier termination of this Lease Agreement.

 

38.CAPTIONS:

 

The captions are inserted only as a matter of convenience and for reference, and
in no way define, limit or describe the scope of this Lease nor the intent or
any provision thereof.

 

39.ATTACHMENTS:

 

Attached hereto and made a part hereof is an Addendum containing Article 42
through Article 46 inclusive and Exhibits A through Exhibit H, inclusive, which
Exhibits are as follows:

 

Exhibit   Description Exhibit A   Legal Description Exhibit B   Premises Exhibit
C   Building Rules and Regulations Exhibit D   The Plans for Tenant Improvements
Exhibit E   Sign Criteria Exhibit F   Ratification Agreement Exhibit G  
Requirements upon Lease Termination

 

40.SUBMISSION:

 

Submission of this Lease Agreement by Landlord to Tenant for examination and/or
execution shall not in any manner bind Landlord and no obligations on Landlord
shall arise under this Lease Agreement unless and until this Lease Agreement is
fully signed and delivered by Landlord and Tenant; provided, however, the
execution and delivery by Tenant of this Lease Agreement to Landlord shall
constitute an offer by Tenant of the terms, covenants and conditions contained
in this Lease Agreement, which offer may not be revoked for a period of thirty
(30) days after such delivery.

 

23 

 

 

41.REPRESENTATION:

 

Each of the parties represents and warrants that except only as may be provided
in Article 44 of the Addendum, there are no claims for brokerage commissions or
finder’s fees (collectively “Leasing Commissions”) in connection with this Lease
Agreement, and agrees to indemnify the other party against, and hold it harmless
from all liabilities arising from any claim for Leasing Commissions asserted by
a broker, agent or other person or entity claiming through the indemnifying
party, including without limitation, reasonable attorneys’ fees incurred in
connection therewith. Further, each of the parties agrees that in the event of
an extension, renewal, expansion or other amendment to the Lease, the parties
will negotiate directly. In the event that Tenant wishes to retain a broker for
such negotiations, Tenant shall be fully responsible for all commissions related
thereto,

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed in
form and manner sufficient to bind them at law, as of the day and year first
above written.

 

Landlord: West Glen Development I LLC   A Minnesota limited liability company  
    Date: 10/3/17 By: /s/ Bradley L. Moen     Bradley L. Moen, Governor      
Date: 9/28/17 By: /s/ Michael J. Leuer     Michael J. Leuer, Governor      
Tenant: Celcuity, LLC   A Minnesota limited liability company       Date:
9/20/17 By:   /s/ Brian Sullivan   Name:  Brian Sullivan   Its:  CEO

 

24 

 

 

LEASE ADDENDUM

 

This Lease Addendum, dated this 20th day of September, 2017 by and between West
Glen Development I, LLC, a Minnesota limited liability company (“Landlord”), and
Celcuity, LLC, a limited liability company (“Tenant”), is attached to and made a
part of that certain Commercial Lease of even date hereof (the “Lease Form”).
The Lease Form as modified by this Addendum is hereinafter referred to as the
Lease. Except to the extent otherwise defined below, all capitalized terms used
in this Addendum shall be as defined in the Lease Form.

 

Any provision of the Lease Form to the contrary notwithstanding, Landlord and
Tenant mutually agree as follows:

 

42.          Base Rent:

 

Months  Price Per Square
Foot   Monthly  May1, 2018 to April 30, 2019  $11.39   $15,483.75  May1, 2019 to
April 30, 2020  $11.67   $15,864.39  May1, 2020 to April 30, 2021  $11.95  
$16,235.07 

 

43.          Amounts Due Upon Lease Execution: In addition to the Security and
Damage Deposit described in Article 10 of the Lease in the amount of $22,008.96,
upon execution of the Lease, Tenant shall in addition submit to Landlord a check
in amount representing the first month’s Base Rent of $15,483.75, for a total
due of $37,492.71.

 

44.          Tenant Improvements: Preliminary plans prepared by Landlord for
permanent improvements to the Premises are attached hereto as Exhibit D and by
this reference incorporated herein (the “Plans”). The Plans have been approved
by each of Landlord and Tenant. The parties acknowledge that the Plans will
modify the Premises to accommodate Tenant's intended use. Upon any required
approval of the Plans by the City and the issuance of a building permit by the
City, Landlord shall retain Moen Management LLC (“Contractor”) which shall be
responsible for constructing the improvements as shown on the Plans (hereafter
called “Tenant Improvements”) for and on behalf of Tenant. Landlord and Tenant
have agreed that the estimated costs of such Tenant Improvements is $100,000.00
and shall be paid as follows: $25,000 by Tenant, and $75,000 by Landlord. Upon
the commencement of the Tenant Improvement work by Contractor, Tenant shall pay
to Landlord said $25,000. Any improvements to the Premises, other than as shown
on the Plans (including cost increases to the Tenant Improvements caused due to
change orders to the Plans requested by Tenant), and the furnishing of the
Premises, shall be made by Tenant at the sole cost and expense of Tenant,
subject to all other provisions of this Lease Agreement. If the Tenant
Improvements cannot be substantially completed prior to the Commencement Date,
then the provisions of Article 9 shall apply. As used in this Lease Agreement,
“substantial completion” of the Tenant Improvements or their being
“substantially completed” means (i) Landlord has completed construction of the
Tenant Improvements in accordance with the Plans to such an extent that Tenant
may occupy the Premises for the purpose of conducting its business operations
therein, subject to completion by Landlord of normal punch list items (hereafter
called the “Punch List Items”) and (ii) any required certificate of
occupancy/completion or its local equivalent has been issued by the City for the
Premises so as to permit the use and occupancy of the Premises by Tenant.

 

25 

 

 

45.Option to Extend Term.

 

A.           Subject to the provisions of Article 45B below and provided this
Lease Agreement or Tenant’s right of possession hereunder has not been earlier
terminated, Tenant shall have the right to extend the Term of the Lease
Agreement as to all, but not less than all, of the Premises then being leased
hereunder, for two periods of one (1) years beginning immediately following the
end of the initial Term (the “Extended Term”) subject to the following terms and
conditions:

 

(i) Tenant shall give written notice to Landlord of the exercise of Tenant’s
right to extend the Term of this Lease Agreement no later than nine (9) months
prior to the commencement of the Extended Term, time being of the essence (the
“Renewal Notice”). If no such Renewal Notice is timely given, this Lease
Agreement shall terminate as of the end of the initial Term;

 

(ii) Tenant shall not be in default under this Lease Agreement beyond the
passage of any applicable period of cure, grace or notice at the time of giving
the Renewal Notice or at any time thereafter to and including the commencement
of the Extended Term; and

 

(iii) The extension of the Term hereunder for the Extended Term shall be on the
same terms and conditions as are applicable to the initial Term;

 

provided, however, (i) Tenant shall have no further right to extend the Term of
this Lease Agreement, (ii) and (ii) the Base Rent payable by Tenant to Landlord
in monthly installments during the Extended Term shall be as follows:

 

Months  Price Per Square
Foot   Monthly  May1, 2021 to April 30, 2022  $12.23   $16,625.67  May1, 2022 to
April 30, 2023  $12.52   $17,019.89 

 

B.          It is acknowledged and agreed by the parties that the right of
Tenant (hereafter the “Original Tenant”) to extend the Term of this Lease
Agreement under Article 45A above is personal to Original Tenant. and should
said Original Tenant either assign this Lease Agreement or sublet all or any
part of the Premises to any person or entity other than to an Affiliate of said
Original Tenant, Article 45A above shall automatically become null and void and
of no further force or effect.

 

46.HVAC Repair and Replacement. Tenant's obligations as set forth in Article 6
of the Lease with respect to the maintenance, repair and replacement, if
necessary, of heating and air conditioning fixtures, equipment, and systems, are
modified as follows: If the HVAC equipment requires replacement during the Term
of the Lease, Landlord shall pay for the cost of such replacement. Tenant shall
reimburse Landlord for said replacement costs based on the following formula in
equal monthly payments:

 

Number of months remaining in Lease Term

______________________________________      x        Replacement Cost

One Hundred Forty-Four Months

 

46.EXISTING LEASE. The existing Commercial Lease by and between Landlord and
Tenant dated March 11, 2014 of Suite 450 of the Building (the “Existing Lease”)
shall automatically terminate upon the Commencement Date of this Lease;
provided, however, that Tenant shall have up to fifteen (15) business days
following the Commencement Date to relocate its equipment, property and fixtures
from Suite 450 to the Premises.

 

26 

 

 

Landlord: West Glen Development I, LLC   A Minnesota limited liability company  
    Date: 10/3/17 By: /s/ Bradley L. Moen     Bradley L. Moen, Governor      
Date: 9/28/17 By: /s/ Michael J. Leuer     Michael J. Leuer, Governor      
Tenant: Celcuity, LLC   A Minnesota limited liability company       Date:
9/20/17 By: /s/ Brian Sullivan   Name:  Brian Sullivan   Its:  CEO

 

27 

 

 

EXHIBIT A

LEGAL DESCRIPTION OF PROPERTY

 

Lot 1, Block 1, West Glen Corporate Center, Hennepin County, Minnesota

 

28 

 

 

EXHIBIT B

PREMISES

 





[tv478251_ex10-11img1.jpg] 



29 

 

 

EXHIBIT C

BUILDING RULES AND REGULATIONS

 

1.       Any sign, lettering, picture, notice or advertisement installed on or
in any part of the Property and visible from any exterior or interior common
area of the “Complex” or from the exterior of the Property, shall be installed
at Tenant's sole cost and expense, and in such manner, character and style as
Landlord may approve in writing. Anything herein to the contrary
notwithstanding, approval as to signs shall be subject to Landlord's approval
that may be withheld in Landlord's sole discretion. In the event of a violation
of the foregoing by Tenant, Landlord may remove the same without any liability
and may charge the expense incurred by such removal to Tenant. The term
“Complex” shall be defined to mean all real property on which the buildings,
driveways, parking areas, landscaped areas and related common areas, commonly
referred to as “West Glen”, is located in the City of Plymouth, Minnesota.

 

2.       Tenant, its employees, customers, invitees and guests shall not
obstruct sidewalks, entrances, passages, corridors, vestibules, halls, or
stairways in and about the Complex which are used in common with other tenants
and their employees, customers, guests and invitees, and which are not a part of
the property of Tenant. Tenant shall not place objects against glass partitions
or doors or windows that would be unsightly from the Complex corridors or from
the exterior of the Complex and will promptly remove any such objects upon
notice from Landlord.

 

3.       Tenant shall not make excessive noises, cause disturbances or
vibrations, use or operate any electrical or mechanical devices that emit
excessive sound or other waves, disturbances or create obnoxious odors, nor
operate any device/equipment for radio/television broadcasting or reception from
or within the Complex or elsewhere and shall not place or install any
projections, antennas, aerials or similar devices inside or outside the Property
or on the Complex.

 

4.       Tenant shall not waste electricity, water or vestibule heat furnished
by Landlord, if any, and shall cooperate fully with Landlord to ensure the most
effective operation of the Complex's heating and air conditioning systems.

 

5.       Tenant assumes full responsibility for protecting its space from theft,
robbery and pilferage, which includes keeping doors locked and other means of
entry to the Property closed and secured at all times.

 

6.       In no event shall Tenant bring into the Complex flammables, such as
gasoline, kerosene, naphtha, benzene, explosives or any other article of
intrinsically dangerous nature. If, by reason of the failure of Tenant to comply
with the provisions of this subparagraph, any insurance premium for all or any
part of the Complex shall at any time be increased, Tenant shall make immediate
payment of the whole of the increased insurance premium, without waiver of any
of Landlord's other rights at law or in equity for Tenant's breach of this
Lease. Any permitted items must be stored in a fireproof cabinet.

 

7.       Tenant shall comply with all applicable federal, state and municipal
laws, ordinances and regulations, and building rules and shall not directly or
indirectly make any use of the Property which may be prohibited by any of the
foregoing or which may be dangerous to persons or property or may increase the
cost of insurance or require additional insurance coverage.

 

8.       Landlord shall have the right to prohibit any advertising by Tenant
which in Landlord's reasonable opinion tends to impair the reputation of the
Complex or its desirability as a building complex for office/warehouse use, and
upon written notice from Landlord, Tenant shall refrain from or discontinue such
advertising.

 

30 

 

 

9.       The Property shall not be used for cooking (as opposed to heating of
food), lodging, sleeping or for any immoral or illegal purpose.

 

10.       Unless expressly permitted by Landlord, no additional locks or similar
devices shall be attached to any door or window and no keys other than those
provided by Landlord shall be made for any door. If more than two keys for one
lock are desired by Tenant, Landlord may provide the same upon payment by
Tenant. Upon termination of this Lease or of Tenant's possession, Tenant shall
surrender all keys of the Property and shall explain to Landlord all combination
locks on safes, cabinets and vaults.

 

11.       Any carpeting cemented down shall be installed with a releasable
adhesive. In the event of a violation of the foregoing by Tenant, Landlord may
charge the expense incurred by removal to Tenant.

 

12.       The restrooms, drinking fountains and other plumbing fixtures shall
not be used for any purpose other than those for which they are constructed, and
no sweepings, rubbish, rags, coffee grounds or other substances shall be
disposed of therein. All damages resulting from any misuse of the fixtures shall
be borne by Tenant who, or whose employees, agents, visitors or licensees have
caused same. No person shall waste water by interfering or tampering with the
faucets or otherwise.

 

13.       Tenant shall not overload any utilities serving the Property.

 

14.       No dog or other animal shall be allowed in the Building or within/on
the Business Park’s grounds.

 

15.       All loading/unloading, receiving/delivery of goods/supplies or
disposal of garbage/refuse shall be made only through entryways provided for
such purposes. Tenant shall be responsible for any damage to the Complex or the
property of its employees or others and injuries sustained by any person
whomsoever resulting from the use or moving of such articles in or out of the
Property, and shall make all repairs and improvements required by Landlord or
governmental authorities in connection with the use or moving of such articles.

 

16.       All safes, equipment or other heavy articles shall only be used by
Tenant in a manner which will not interfere with or cause damage to the Property
or the Complex in which they are located, or to the other tenants or occupants
of said Complex. Tenant shall be responsible for any damage to the Building or
the property of its employees or others and injuries sustained by any person
whomsoever resulting from the use or moving of such articles in or out of the
Property, and shall make all repairs and improvements required by Landlord or
governmental authorities in connection with the use or moving of such articles.

 

17.       Canvassing, soliciting, and peddling in or about the Complex is
prohibited and each Tenant shall cooperate to prevent the same.

 

18.       Wherever in these Building Rules and Regulations the word "Tenant"
occurs, it is understood and agreed that it shall mean Tenant's associates,
employees, agents, clerks, invitees, and visitors. Wherever the word "Landlord"
occurs, it is understood and agreed that it shall mean Landlord's assigns,
agents, employees, and visitors.

 

19.       Landlord shall have the right to enter upon the Property at all
reasonable hours for the purpose of inspecting the same.

 

20.       Landlord shall have the right to enter the Property at hours
convenient to Tenant for the purpose of exhibiting the same to prospective
tenants.

 

31 

 

 

21.       Tenant, its employees, customers, invitees and guests shall, when
using the parking facilities in and around the Complex, observe and obey all
signs regarding fire lanes and no parking zones, and when parking always park
between the designated lines. Landlord reserves the right to tow away, at the
expense of the owner, any vehicle that is improperly parked or parked in a no
parking zone. All vehicles shall be parked at the sole risk of the owner, and
Landlord assumes no responsibility for any damage to or loss of vehicles. No
vehicles shall be parked overnight, except for vehicles owned by persons working
overnight.

 

22.       In case of invasion, mob, riot, public excitement, or other commotion,
Landlord reserves the right to prevent access to the Complex during the
continuance of the same by closing the doors or otherwise, for the safety of the
tenants or the protection of the Complex and the property therein. Landlord
shall in no case be liable for damages resulting from any error or action taken
with regard to the admission to or exclusion from the Complex of any person.

 

23.       All entrance doors to the Property shall be locked when the Property
is not in use. All common corridor doors, if any, shall also be closed during
times when the heating and air conditioning equipment in the Complex is
operating so as not to dissipate the effectiveness of the system or place an
overload thereon.

 

24.       No awning or other projection shall be attached to the outside walls
of the Complex. No curtains, blinds, shades or screens visible from the exterior
or interior common area of the Complex or visible from the exterior of the
Property, shall be attached to, hung in, or used in connection with any window
or door of the Property without the prior written consent of Landlord. Such
curtains, blinds, shades, screens or other fixtures must be of a quality, type,
design and color, and attached in manner approved by Landlord.

 

25.       Landlord reserves the right at any time to rescind, alter or waive, in
whole or in part, any of these Rules and Regulations when deemed necessary,
desirable, or proper, in Landlord's judgment, for its best interest or for the
best interest of the tenants of the Complex.

 

26.       Any trash dumpsters must be kept inside the Premises.

 

27.       No outside storage of materials is allowed. (This includes trailer
storage parked longer than 96 hours.)

 

28.       To the extent these rules are in conflict with the terms of the Lease,
the terms of the Lease shall rule and govern.

 

29.       Tenant and Tenant's employees, agents, visitors and licensees shall
observe faithfully and comply strictly with the foregoing rules and regulations
and such other and further appropriate rules and regulations as Landlord or
Landlord's agent may from time to time adopt. Reasonable notice of any
additional rules and regulations shall be given in such manner as Landlord may
reasonably elect.

 

32 

 

 

EXHIBIT D

THE PLANS FOR TENANT IMPROVEMENTS

 

[tv478251_ex10-11img2.jpg]

 

33 

 

 

[tv478251_ex10-11img3.jpg]

 



34 

 

 

[tv478251_ex10-11img4.jpg] 

35 

 



 

EXHIBIT E

SIGN CRITERIA

 

GENERAL:

 

1.       Tenant is required to identify the Premises with a sign. All such signs
shall be subject to the requirements and limitations as outlined hereafter or as
Landlord shall determine to be necessary, in its sole judgment.

2.       Tenant’s signs shall be identity sign ONLY and shall be placed on the
exterior wall in sign area designated by Landlord.

3.       Light sources may be concealed by translucent material. Sign letters or
components may be illuminated with lamps contained fully within the depth of the
letter. In any event, light sources shall not exceed 100 foot lamberts.

 

PROHIBITION: The following types of signs or sign components shall be
PROHIBITED:

a.Signs employing moving or flashing lights.

b.Signs employing exposed ballast boxes or transformers.

c.Sign manufacturers’ names, stamps or decals.

d.Signs employing painted non-illuminated letters.

e.Signs of box or cabinet type on metal fascia.

f.Signs employing letters with no returns or exposed fastenings.

g.Paper or cardboard signs, stickers or decals hung around, on or behind
storefront (including glass doors and/or windows).

h.Signs placed at right angles to any front.

i.Signs purporting to identify leased departments or concessionaires or
contained within the premises.

 

PROCEDURE: Tenant shall submit two (2) drawings of its proposed signage to the
Landlord for approval prior to installation of any signage. Tenant must receive
Landlord’s written approval prior to installation of its signage. Signs must
meet approval of the City of Plymouth, Minnesota. Sign contractor must obtain a
building permit.

 

FASCIA SIGNS:

a.Signs shall be composed of individual lit letters and shall be no more than 30
inches in height.

b.Signs shall be internally illuminated. Lighting fixtures attached to the
building to illuminate an unlit sign are prohibited.

c.Signs may have one line of copy above another line but the total height shall
not exceed the designated sign area.

d.The color of the interior shell and/or the lens of individually lit letters
and the color of the light source or the returns for the individually lit
letters shall be subject to Landlord’s written approval.

e.A sign shall not cover more than eighty percent (80%) of the linear distances
of the storefront to which it is attached. All signs shall be set in at least
eighteen inches (18”) from the borders of the Tenant’s lease area. Signs shall
be placed to optimally identify the Tenant’s entry. Proposed placement shall be
subject to Landlord’s written approval.

f.Logos may be used in the allocated sign but are subject to the size
limitation. There shall be no more than one (1) logo per tenant frontage.

g.Upon termination of the lease agreement, by lapse of time or otherwise, Tenant
shall remove and dispose of its signage at its sole cost and expense.

 

INTERIOR SIGNS: Neon window signs shall be acceptable on the inside of display
windows ONLY. Interior signs shall be subject to Landlord’s written approval as
to size, style and color. Interior signs must also be approved by the City of
Plymouth.

 

36 

 

 

EXHIBIT F

RATIFICATION AGREEMENT

 

WHEREAS, West Glen Development I LLC, a Minnesota limited liability company
("Landlord"), and Celcuity, LLC, a Minnesota limited liability company
("Tenant"), entered into a lease agreement dated September __, 2017 (the “Lease
Agreement”) with respect to Suite 100 of the Building at West Glen Development
I, 16305 – 36th Avenue North, Plymouth, Minnesota. Unless otherwise indicated,
the terms defined in the Lease Agreement shall have the same meanings when used
herein; and

 

WHEREAS, pursuant to Article 9 of the Lease Agreement, the parties agreed to
ratify in writing the following terms of the Lease Agreement.

 

NOW, THEREFORE, in consideration of the foregoing, the parties hereby agree
that:

 

1.       The Term of the Lease Agreement commenced on ____________ ___, 20_ and
will terminate on ______________ ___, 20__ unless sooner terminated in
accordance with the provisions of the Lease Agreement.

 

2.       The monthly installments of Base Rent payable for the Premises during
the Term are as follows:

 

Months                Price Per SF               Monthly Base Rent

 

3.       The Premises contain _______ square feet, consisting of _______ square
feet of office space and ________ square feet of warehouse, service or storage
space.

 

4.       Tenant acknowledges and agrees that the Premises have been delivered to
Tenant by Landlord in the condition required by the Lease Agreement and Tenant
has accepted possession of the Premises.

 

5.       [If Applicable] Under Article __ of the Lease Agreement, the
Termination Fee that would be payable by Tenant thereunder totals
$_____________.

 

Except as otherwise stated herein, all of the remaining terms and conditions of
the Lease Agreement shall continue to be in full force and effect.

 

Landlord: West Glen Development I, LLC   A Minnesota limited liability company  
    Date: _______________________ By:       Bradley L. Moen, Governor      
Date: _______________________ By:       Michael J. Leuer, Governor       Tenant:
Celcuity, LLC   A Minnesota limited liability company       Date:
_______________________ By:     Name:     Its:  

 

37 

 

 

EXHIBIT G

BROOM CLEAN CONDITION AND REPAIR

END OF TERM REQUIREMENTS

 

To be performed and complete by Tenant upon termination of the Lease:

 

1.All lighting is to be placed into good working order. This includes
replacement of bulbs, ballasts, and lenses and needed. All bulbs must be the
same color.

2.All truck doors and dock levelers should be serviced and placed in good
operating order (including but not limited to overhead door springs, rollers,
tracks and motorized door operator). This would include the necessary (a)
replacement of any dented truck door panels, broken panels and cracked lumber,
and (b) adjustment of door tension to insure proper operation. All door panels
that are replaced shall be painted to match the building standard.

3.All structural steel columns in the warehouse and office should be inspected
for damage and must be repaired. Repairs of this nature shall be pre-approved by
the Landlord prior to implementation.

4.HVAC system shall be in good working order, including the necessary
replacement of any parts to return the unit to a well-maintained condition. This
includes, but is not limited to, filters, thermostats, warehouse heaters and
exhaust fans. Upon move-out, Landlord will have an exit inspection performed by
a certified mechanical contractor to determine the condition of the HVAC system.
Tenant shall leave the HVAC system in good working order upon move out.

5.All holes in the sheet rock walls shall be repaired prior to move-out. All
walls shall be clean. When damage occurs to a sheetrock panel, the whole panel
must be replaced—no partial patching of drywall is permitted.

6.The carpet and vinyl tiles shall be intact, allowing for normal wear and tear.
Flooring shall be free of excessive dust, dirt, grease, oil and stains. Cracks
in concrete and asphalt shall be acceptable as long as they are ordinary wear
and tear, and are not the result of misuse.

7.Facilities shall be returned in a broom clean condition, including but not
limited to the cleaning of the coffee bar, restroom area, windows and other
portions of the Premises.

8.There shall be no protrusion of anchors from the warehouse floor and all holes
shall be appropriately patched. If machinery/equipment is removed, the
electrical lines shall be properly terminated at the nearest junction box.

9.All exterior windows with cracks or breakage shall be replaced. All windows
shall be clean.

10.Tenant shall provide keys for all locks on the Premises, including front
doors, rear doors, and interior doors.

11.All mechanical and electrical systems shall be left in a safe condition that
conforms to code. Bare wires and dangerous installations shall be corrected to
Landlord’s reasonable satisfaction.

12.All plumbing fixtures shall be in good working order, including but not
limited to the water heater. Faucets and toilets shall not leak or run.

13.All dock bumpers shall be left in place and well-secured.

14.Acoustic ceiling grid shall be free of excessive dust from lack of changing
filters. No ceiling tiles may be missing or damaged.

15.All trash shall be removed from both inside and outside of the Building.

16.All signs in front of the Building and on glass entry door and rear door
shall be removed.

17.All fire extinguishers must be current and in place.

 

38 

